 JOHN L. CAMP51In accordance with theWoolworthdecision, it will be recommended that theRespondent,upon reasonable request, make available to the Board and itsagents all records pertinent to an analysis of the amount due as back pay.The unfair labor practices found reveal on the part of the Respondent anantipathy to the objectives of the Act as to justify an inference that the com-mission of other unfair labor practices may be anticipated.The preventivepurposes of the Act may be frustrated unless the Respondent is required totake some affirmative action to dispel the threat. It will be recommended,therefore,that the Respondent cease and desist from in any manner interfer-ing with, restraining,and coercingits employees in the exercise of the rightsguaranteedby the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following:,CONCLUSIONS OF LAW1.International Association of Machinistsisa labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminatingin regardto the hireand tenure of employment ofCecilWeitlauf,W. L. Choate, Anthony DanielKelly, James Edwin Smith,William EarlSloan,Ben W. McKinney, Raymond K. King, JamesBradleySmith,Z. C. Herrold,WilliamR. Vines, SamJ.Sloan—Reginald Purcell, A. L.Ham, John W.Dowell, EarlD. Terry, andFredO. Rupche, theRespondenthas engaged in and is engaging in unfair labor practiceswithinthe meaning ofSection 8(a) (3) ofthe Act.3.By such discrimination,by interferingwith, restraining, and coercing em-ployees in the exerciseof the rightsguaranteed in Section7 of the Act, theRespondenthas engaged in and is engaging in unfair laborpracticeswithin themeaning ofSection 8 (a) (1) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]JoHN L. CAMP.September 10, 1951Decision and OrderOn November 4, 1949, the General Counsel of the National LaborRelations Board, herein called the Board, filed with the Board a peti-tion for issuance of an order to show cause why the Respondent,John L. Camp, an attorney at law, should not be excluded from fur-ther practice before the Board because of an assertedly unprovoked,premeditated, physical assault of an aggravated character committedby Camp upon Edmond Donald Wilson, the attorney representingthe General Counsel, during the course of an unfair labor practiceproceeding before Trial Examiner Henry J. Kent inOhio Oil Com-pany,92 NLRB 1597.96 NLRB No. 7. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the Board issued the requested show-cause order, the Re-spondent filed a motion to-dismiss the proceeding and stilllater ananswer in which, in substance, he admitted that he struck Wilson, butdenied that the assault was premeditated or aggravated in nature, andalleged that Wilson provoked the assault by misconduct on his part.The answeralsourged that the Respondent should not be denied theright to practice before the Board and that the petition should be dis-missed and the order to show cause discharged because the petitionfailed "to state a claim against Respondent on which relief can begranted."Thereafter, on February 17, 1950, the Board ordered that a hearingbefore a hearing officer be held on the petition and answer and directedthat the hearing officer file "a statement of findings of fact relatingto the allegations" in the petition and answer.The Board reservedruling on "all other motions."'Pursuant to this order, after a hearing, Trial Examiner CharlesE. Ferguson filed his "Hearing Examiner's Review of the Evidencein a Hearing upon the General Counsel's Petition and Respondent'sAnswer Thereto in the above-entitled Matter, with Findings of Factand Report to the Board," dated March 8, 1951.2 Thereafter, theGeneral Counsel and the Respondent filed exceptions to theHearingExaminer's Report, and supporting briefs.On July 10, 1951, the Board heard oral argument at Washington,D. C., in which the General Counsel and the Respondent participated.The Board has reviewed the rulings of the HearingExaminermade at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has consideredthe HearingExaminer'sReport, the exceptions and briefs, the oralargument, and the entire record in the case, and hereby adopts thefindings and conclusions of the Hearing Examiner.The Respondent's Application to Dismiss This ProceedingThe Respondent has challenged the Board's authority to conductthe present proceeding on a number of grounds. In substance, theRespondent contends that the Board has no authority, either inher-ently or under the basic statute creating it and defining its authorityor any other statute, to snake regulations governing admission ofattorneys to practice before it; and that consequently the Board hasno power to disbar or otherwise exclude attorneys from future prac-1The Respondent instituted proceedings in court to restrain the Board from conductingthis proceeding and for other relief.This litigation,is referred to below.s In accordance with the Board's order of February 17, 1950,theHearing Examinerlimited his Report to the making of findings of fact as to the allegations of the petition andanswer.Thus,he made no recommendations and did not pass on the application to dismiss. JOHN L. CAMP53tide before it.The Respondent also asserts that such a power is notone necessary to the express powers granted to the Board by theamended National Labor Relations Act.The Respondent admits that the Board's rule-making power, foundin Section 6 of the National Labor Relations Act, as amended, 3 enablesthe Board to adopt rules to regulate the conduct of its proceedings, in-cluding rules for punishing contemptuous behavior during the courseof a proceeding which the Board, by statute, is authorized to conduct. 4The Respondent asserts, however, that there is a fundamental differ-ence between the power to punish for contemptuous conduct and thepower to disbar or suspend from future practice before the agency.He urges that the latter authority must either be expressly granted inthe basic statute or derived from specific statutory authority to de-termine admission qualifications, and that, as the Act is silent in theserespects and as no other statute authorizes the Board to take actionrespecting persons practicing before the agency, the Board has nopower to disbar or otherwise discipline as to future proceedings thoseappearing before it. 5The Respondent also argues, in this connection, that, as the NationalLabor Relations Act, as amended, only authorizes the Board to con-duct the types of proceedings provided by Sections 9 and 10 of theamended Act, no authority exists in the Board to conduct the presentproceeding.The Respondent further argues that because the Board is only au-thorized to issue rules and regulations by Section 6 of the amendedAct, it has exercised all its valid authority by publishing its Rules102.44 and 102.58 (d).These rules provide that "contemptuous con-duct at any hearing" shall be grounds for exclusion from the hearing.Thus, while conceding the Board's power to punish for contempt underits rules, the Respondent asserts that because Trial Examiner Kent3 Section 6 of the National Labor Relations Act, as amended,provides :The Board shall have authority from time to time to make, amend, and rescind, inthe manner prescribed by the Administrative Procedure Act, such rules and regula-tions as may be necessary to carry out the provisions of this Act.4N. L. R B v WeirtonSteel Company,135 P. 2d 494, 496.5In support of the position that the power in question here does not inhere in'adminis-trative agencies, the Respondent alludes in his brief to a statement made by ChairmanHerzog before a subcommittee of the Committee on the Judiciary of the House of Repre-sentativesHowever,when the Chairman then stated that H. R. 2657, 80th Congress (a,bill to regulate the whole subject of admissions and disbarment of practitioners beforeadministrative agencies)"would have the effect of vesting in administrative agencies thepower normally inhering in any judicial body to maintain the dignity of their proceedings,"he intended no more or less than did the House Committee on the Judiciary in commentingon the counterpart of H. R. 2657 in the 81st Congress, H. R 4446, namely, that the bill"recognizes for the first time instatutory language"that agencies may discipline attorneysat their bars(emphasis added).Thus, the Chairman's statement clearly meant onlythat Congress was contemplatingcodificationof existing law and was not attempting tochange it.974176-52-vol. 96-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluded Camp from further participation in theOhio Oil Companyproceeding after he struck Wilson, the full thrust of the Board's au-thority to deal with unruly counsel has been invoked. ,'We find no merit in these contentions. The Board believes and findsthat, as a quasi-judicial agency entrusted with the enforcement of a'declared public policy, the Board possesses, as it must, an inherentpower reasonably to control practice before it in the interest of pre-venting disruption of its proceedings and to protect its processes andagents from being held up to disrepute. The Board also believes andfinds that it is empowered to conduct such proceedings as may be neces-sary to that end.Such power is as indispensable to the regular conduct of thisagency's business, and to the proper administration of justice by it asthe corresponding power of a court is necessary to the court. Suchpower is a natural and necessary concomitant of the Board's basicstatutory functions; no express statutory provision is required to cre-ate it; nor can it be made to depend upon the Board's authority tomake rules.In support of his contention that the' Board lacks authority to con-duct the present proceeding, the Respondent also relies upon Section6 (a) of the Administrative Procedure Act.6The Respondent arguesthat because any "person" is given the right by that statute to be repre-sented before an administrative agency by counsel of his own choice,the Board has no authority to limit such person's choice of representa-tion.Thus, it follows, the Respondent argues, that because the Boardcannot prevent a respondent in a proceeding under the National LaborRelations Act from selecting any counsel (presumably Camp in an-other Board proceeding), the Board lacks authority to grant the reliefnow sought by the General Counsel.We reject this contention.The power presently being asserted bythe Board existed before the enactment of the Administrative Proce-dure Act.We have already found, apart from that statute, that theBoard, as a quasi-judicial agency, is vested with authority, concededlyinherent in a court, to assure orderly procedures, to maintain its dig-nity, and to preserve against gross abuse the public interest it ischarged by statute, to protect.Section 6 (a) of the AdministrativeProcedure Act, so far as pertinent, deals exclusively with the right ofany person compelled to appear in person before the Board to be repre-sented by counsel; it does not affect the Board's inherent power to reg-_e Section6 of the APA,in its pertinentpart, reads as follows :(a)Appearance.-Any person compelled to appear in person before any agency orrepresentative thereof shall be accorded the right to be accompanied, represented,and advised by counsel or, if permitted by the agency, by other qualified representa-tive. . . .Nothing herein shall be construed either to grant or to deny to any personwho is not a lawyer the right to appear for Sr represent others before any agency orin any agencyproceeding. JOHN L. CAMP55ulate, in the interest of maintaining orderly and decorous proceedings,the conduct of that counsel.The legislative history of the Adminis-trative Procedure Act shows that Congress did not intend to deal with,or inany way qualify, the preexisting power of any agency to regulatepractice at its bar.In Section 6 (a) of that Act, Congress merelystated existing law and practice.A right to be represented by coun-sel or to act as counsel in another's behalf in proceedings before anadministrative agency is not now nor has it ever been a license to en-gagein misconduct before the agency; nor is it a limitation upon anagency's power appropriately to protect its proceeding against mis-conduct.We conclude that the Administrative Procedure Act did notdeprive the Board of its inherent power to regulate the conduct of at-torneys practicing at its bar.The Respondentalsocontends that,assurmiing authorityin the Boar&_to take disciplinary action, the present proceeding remains fatally de-fective because it was not undertaken pursuant to a published rule or-regulation governing disbarment or other forms of discipline, as re-quired by Section3 (a) (2) and(3) of the Administrative ProcedureAct.'We find no merit in this contention.We have already found thatthe Board is empowered to maintain this proceeding.The actual no-tice of the procedure adopted by the Board, i. e., the rule to showcause served upon Camp, adequately advised Camp of the standard ofconduct that he is alleged to have offended, the procedure under whichthe matter would be determined, and the contemplated form of penaltyfor his admittedlyoffensiveconduct.There is no denial that Re-spondent was properly served.Thus, the actual notice to Camp dis-pensed with the need for the adoption of a rule and publication of it inthe Federal Register which, at best, would have been no more thanconstructive notice as required by Section 3 (a) (2) of the Administra-tive Procedure Act.8Moreover, the Board is not required by Section 3 (a) (3)9 to pro-mulgate and publish any substantive standards relating to the legalbasisof the proceeding pendingagainstCamp, because theBoard isfree, as analternative, to resort to its adjudicatoryfunction and es-tablish the applicable standards on a case-to-case basis.An agencymay, in pursuance of its rule-making function, lay down general4 Sec. 3(a) of the Administrative Procedure Act provides :Rules.-Every agency shall separately state and currently publish in the FederalRegister...(2) statement of the general course and method by which its functionsare channeled and determined,including the nature and requirements of all formal orinformal procedures available...,and (3)substantive rules adopted as authorizedby law and statements of general policy or interpretations formulated and adopted bythe agency for the guidance of the public but not rules addressed to and served uponnamed persons in accordance with law.No person shall in any manner be required toresort to organization or procedure not so published.8AttorneyGeneral'sManual on the Administrative Procedure Act, p.19-29.9 See footnote 7,supra. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDstandards to be applied to future cases. In such event, Section 3 (a)(3) requires that the standards be published in the Federal Register.On the other hand, the agency may exercise its adjudicatory functionand "deal with the problem on a case-to-case basis"(SecuritiesComem'n v. Chenery Corp.,332 U. S. 194, 203), in which event Section3 (b),1° not 3 (a) (3), applies.Attorney General's Manual on theAdministrative Procedure Act, p. 22."To insist upon one form ofaction to the exclusion of the other is to exalt form over necessity"and "to stultify the administrative process."Chenerycase,supra,atp. 202.The Board has determined administratively that the public interestpresently is best served by not prescribing qualification requirementsfor persons appearing before it in a representative capacity.Butthat does not mean that the Board is without power to do so shouldthe need be made apparent, or that until it does so it may not proceedupon a case-by-case basis.Further, the fact that the Board chose to limit the exercise of itsmule-making power. by providing in its published rule that "contemp-tuous conduct" occurring at any hearing would be grounds for ex-clusion from that proceeding does not mean that the Board exercisedall of its valid power to impose disciplinary measures for unrulyconduct.(Cf.Goldsmith v. Bd. of Tax Appeals,270 U. S. 117.)Itwas not to be supposed that members of the bar would need the guid-ance of a published rule to be made aware that physical violence inthe hearing room would be grounds for more than mere exclusion fromthe particular proceeding, or that they would not be free to returnwithout limitation to repeat acts of gross misconduct on another dayin another proceeding before this agency.In denying Camp's application for an injunction to restrain theBoard from conducting the instant proceeding and for other relief,Judge Edward Tamm, sitting in the U. S. District Court for theDistrict of Columbia, held that in advance of a final determinationby the Board in the "exclusion proceeding," the matter was beyondthe reviewing jurisdiction of the court.The District court, in agree-ment with the Board's fundamental position, also ruled that"basicallyadministrative agencies have inherent powerto controlpractice before them, and that thispower is not disturbed by theAdministrative Procedure Act." (Camp v. Herzog, et al.,June 13,1950, 26 LRRM 2379; see alsoCamp v. Herzog, et al.,April 26, 1951,27 LRRM 2632.) For the reasons hereinabove indicated, we hereby -deny the Respondent's application to dismiss this proceeding uponthe grounds asserted.'0 Section 3 (b) of the Administrative Procedure Act provides :Options and Orders.-Every agency shall publish ... all finalopinions or ordersin the adjudicationof cases ... JOHN L. CAMPThe Merits57The relevant facts giving rise to this proceeding, as found by theHearing Examiner, are, substantially as follows.'1The assault inquestion occurred in the county courthouse at Rankin, Texas, about10: 45 a. m., on October 26, 1949, the sixth day of a hearing in anunfair labor practice proceeding before Trial Examiner Henry J.Kent.On the day of the assault, the Respondent, a member of Ohio OilCompany's Houston legal staff, was engaged as counsel together withWilliam Tell, an attorney and member of the Company's home-officelegal staff at Findlay, Ohio, detailed to assist the Houston divisionlegal staff in representing the Company in a Board proceeding upona complaint against the Company.Before the assault,Wilson, ascounsel representing the General Counsel, had completed presentationof the General Counsel's case-in-chief ; the employer, Ohio Oil Com-pany, had called two witnesses, R. C. Gwilliam, vice president of theCompany in charge of its Houston division office, and F. G. Bascom,superintendent of its Yates Field Operations, both personal friends.of Camp. Camp had questioned - Gwilliam on direct examination;Tell had questioned Bascom, the second of the Company's witnesses, ondirect examination; Trial Examiner Kent had excused Bascom fromthe hearing room at the request of Wilson who made the request whenKent asked Wilson to state how a question, put to Bascom by Wilsonon cross-examination and objected to by Tell, was material; and Kenthad denied, pending the argument on materiality, a request by Campfor a recess.The question asked by Wilson to which Tell had objected was :12Will you tell us when he [Al Phillips] started to work andwhen he stopped working?11We adopt the hearing examiner's findings of fact and conclusions in full, for thereasons hereinafter indicated.12 To understand the significance of this question and subsequent statements made byWilson, it is necessary to explain the nature of the complaint case and to review portionsof the testimony given by the Company's two witnesses before the assault took place.The complaint alleged the unlawful discharge of two employees,Jack L. Davidson andJessieL.Buchanan on August 13 and August 21, 1948,respectively.The Companydefended against the complaint on the ground that the two employees were dischargedbecause of deficiency in their workIn support of this defense,on direct examination,Superintendent Bascom testified in substance that inMarch 1948he found Davidson andBuchanan loafing on the job at the Yates field in Iraan,Texas,and that two other em-ployees,Glen Hale and Marion Windland,were the other members of the work crewpresent on that occasionOn cross-examination on the sixth day of the hearing,Bascomadmitted that Windland had been transferred to the Company's oil fields in New Mexico inDecember 1947.By means of the question to which Tell objected,Wilson thus soughtto show that Al Phillips and not Marion Windland was the fourth member of the workcrew in question in March 1948 for the purpose of impeaching Bascom's testimony ondirect examination that he found Buchanan and Davidson loafing at that time.Two other aspects of the case should be noted in this connection.(1) Board witnesseshad testified that Davidson and Buchanan were not advised by the Company as to the 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilson and Tell stood before the judge's bench arguing the questionof admissibility 13As they faced the judge's bench, Wilson stood tothe right and Tell to the left of the judge's bench.When, in the course of his argument, Wilson stated, "If nothingelse, credibility," Camp rose from his chair at the left side of thecounsel table as-it faced the judge's bench, and proceeded to the bench,"being aroused by the reference to credibility about which so muchhad already been said in, at times, sharp and accusatory language dur-ing the testimony to that point, of the Company's two witnesses, Gwil-liam and Bascom." Camp "may well" have pulled Tell slightly toone side, "if that was necessary" in order to pass Tell who "may havebeen" partially blocking the narrow space between the front end ofthe counsel table and the judge's bench. Camp moved in between Telland Wilson as Wilson was making the statements covered by lines29 to 39 of the Hearing Examiner's Report, p. 97. Camp remainedin this position between Tell and Wilson until Wilson completedhis statement ending with line 39.At that point, while remaining inthe same position, Camp made an objection, shown in part at line 40,as follows :14We object to this continually trying to impeach the witnesses,the witnesses for the Respondent (or impeach the or this wit-ness) on immaterial matters and the repeated statements thatthe witnesses for Respondent are not telling the truth.Wilson rejoined:They have been lying all the way through.At that point, Camp "lost his temper, and in a sudden flash ofanger, whirled Wilson about, shoved him back, and hit him" in theface, but did not kick Wilson or attempt to kick him, as alleged inthe petition.As a result of the blow, Wilson was knocked to thefloor.Continuing the assault as Wilson lay on the floor, Camp againstruck him.Tell pulled Camp away from Wilson, and one of thewitnesses, Davidson, helped Wilson to his feet.reason for their discharge at the time of their dismissal.On cross-examination,Gwilliam,a company witness, on the fifth day of the hearing,testified that he understood as a resultof a report of a subordinate that the two dischargees had been advised of the reason fortheir discharges at the time of their dismissal;Camp objected.toWilson's pursuing thisline of inquiry;and whengent expressed doubt as to the materiality of Wilson's inquiryand indicated that he, gent, saw no justification for continuing it, Wilson charged "thatthis story that they were told is a concoction created, fabricated after the charge wasfiled."(2)On cross-examination, Gwilliam changed his testimony as to the identity ofthe person instructed by Gwilliam with respect to answering a letter from the dis-chargees as to why they had been discharged.As to this,during the course of the hearingbefore gent,Gwilliam admitted that he "was getting a little mixed up" and Tell statedthat Gwilliam was "confused."ss The bulk of this argument is set forth verbatim in the Hearing Examiner's report,under the caption : "8.Sixth day (Wednesday,October 26, 1949)."14The reporter at the hearing before Trial Examiner gent did not include the followingstatements made at this point in their entirety,because both Camp and Wilson talked atthe same time at this point and because of the attendant excitement which ensued. JOHN L. CAMP59Wilson sustained injuries of'a temporary nature.His "left eyewas swollen completely closed"; swelling later developed on his left;jaw; and he had bruises on his back which finally turned "black andblue."'.When the county sheriff, who immediately appeared on the scene,asked for an explanation of the affray, Trial Examiner Kent statedthat both Camp and Wilson "were out of line," and that Wilson "wasout of line in the remarkshe had addressedtoMr. Camp." 15At thesuggestionof Tell, Camp proffered an apology, stating thathe was sorryhe lost histemper.The hearing-resumed, following a postponement,after Trial Ex-aminerKent excluded Camp from further participation thereinbecause hehad struck Wilson.In the main, the General Counsel excepts to theHearing Examiner'sfindings in the following respects :1.As to the number of steps required for Camp to move from hischair at thecounseltable to the judge's bench.The HearingExaminerfound that Camp could move to the bench in two, or at most, threesteps.Although excepting to this finding, the General Counsel takesno position as to how many steps were required.2.As to the speed at which Camp moved from his. chair to thebench.The Hearing Examiner found that Camp "did step hurriedlythe few feet to the judge's bench."The General Counsel contendsthat Camp "rushed" to the bench.3.As to the space between Tell and Wilson when Camp approachedthe bench immediately preceding the assault. The HearingExaminerfound that there was space of at least 24 to 30 inches. In excepting tothis finding, the General Counsel contends that Tell and Wilson werestandingside bysideand shoulder to shoulder.4.As to whether Camp jerked Tell violently aside in moving be-tween Tell and Wilson.The Hearing Examiner found that "when he[Camp] arrived at the left corner of the counsel table, Camp may wellhave pulled Tell slightly to one side, if that was necessary in orderto pass Tell."The General Counsel contends that Camp violentlyjerked Tell out of the way to place himself in a position between Telland Wilson to permit an assault upon Wilson.5.As to whether Camp moved from his chair to the bench withoutpausing before striking Wilson.The HearingExaminerfound in sub-stance that an interlude of time intervened between Camp's arrivalat the bench and the assault.The General Counsel contends thatCamp rushed to the bench and assaulted Wilson without pausing atthe bench.'Kent explained that he thought that Wilson's statements in question would have beenmore appropriate had they been reserved for oral argument at the close of presentation ofall the evidence. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.As to what was said just before the assault. The Hearing Exam-iner found that both Camp and Wilson said more than what is re-flected by theOhio Oiltranscript.That transcript shows that thelast 'statement made before the assault was Camp's, and that he thenstated : "We object to this continually trying to-."The HearingExaminer found that the remaining portion of Camp's statement was:"impeach the witnesses for the respondent (or impeach the or thiswitness) on immaterial matters and the repeated statements that thewitnesses for respondent are not telling the truth."The HearingExaminer further found that Wilson made the following rejoinder toCamp's statement : "They have been lying all the way through." TheGeneral Counsel principally takes the position that Wilson did notmake any rejoinder and that Camp struck Wilson before Wilson hadan opportunity to answer Camp.7.As to whether Camp attempted to kick Wilson. The HearingExaminer found that Camp did not attempt to do so. The GeneralCounsel contends that Camp kicked his feet at Wilson in an effort tostrike him.8.As to whether Trial Examiner Kent criticized Wilson for state-ments that he.made to Camp. Just after the assault occurred, accord-ing to findings of the Hearing Examiner, Kent stated : " . . ' bothof them (Camp and Wilson) were out of line and that Mr. Wilson wasout of line on remarks he had addressed to Mr. Camp. . . . I don'tthink you (Wilson) are entirely in the clear." The General Counselcontends that Kent made no such statements or, if he did, they weremade outside Wilson's hearing during a recess.9.As to the extent of Wilson's injuries. In his report the HearingExaminer referred to Wilson's testimony as to his injuries and to aphotograph, taken after the assault, showing the appearance ofWilson's injured eye, and found that Wilson suffered injuries of atemporary nature.The General Counsel contends that the HearingExaminer did not make complete findings as to the extent 'of theinjuries 16No useful, purpose would be served by restating the conflicting testi-mony contained in the record as to the matters referred to above. Insubstance, it is fully and accurately set forth in the Hearing Exam-iner's Report.Suffice it to say that our review of the entire recordpersuades us that his findings as to these matters are supported by apreponderance of the evidence.We therefore adopt the HearingExaminer's findings of fact .and conclusions.The Respondent has excepted to the Hearing Examiner's Reportand rulings on the following grounds-11We find that Wilson sustained the injuries set forth above in our summary of the facts. JOHN L. CAMP611.To the Hearing Examiner's exclusion of the Respondent's offer ofevidence concerning Wilson's conduct in trials other than in theOhioOilcase.The Respondent asserts that the purpose of such offer was toestablish thatWilson habitually conducted himself in a manner de-signed to be provocative to opposing counsel, and that such evidencewas admissible in view of the fact that the General Counsel opened,up such line of inquiry on direct examination of Wilson.However,the General Counsel did no more than inquire of Wilson as to thegeneral nature of his legal experience and did not interrogate him asto the details of Wilson's performance as a lawyer in cases other thanOhio Oilhandled by him.What the Respondent sought to do herewas to read unspecified portions of a transcript in another Boardcase,Cummer-Graham,90 NLRB 722, in which Wilson appearedas the General Counsel's representative.We conclude that the Hear-ing Examiner properly ruled that Wilson's conduct in an unrelatedproceeding was collateral to the issues of the instant 'case and wasimmaterial.2.To the Hearing Examiner's failure to find that a Federal GrandJury, empanelled in El Paso, Texas, after an investigation to deter-mine whether Camp should be indicted for violation of the criminalprovisions of Section 12 of the Act, returned a "no true" bill.The Hearing Examiner's failure to make such a finding was proper.This proceeding is not concerned with a violation of the Act, civil orcriminal.There is no showing as to what evidence was presented tothe Grand Jury. In any event, the findings of a Grand Jury wouldnot be binding upon the Board.Concluding Findings1.As to whether the assault was aggravatedThe petition for the order to show cause alleges that "Respondentapproached Wilson from behind, jerked him around by the shoulderand, without warning, punched Wilson in the eye, knocking him tothe floor and was attempting to punch him and kick him, when he wasphysically restrained by his associate counsel, Mr. Tell, and one of theBoard's witnesses, Mr. Davidson."The petition, further alleges thatthe "aggravated nature of the conduct complained of calls for theuse of the most effective measure of protection to prevent itsrepetition."In addition to finding that Camp struck the initial blow, the Hear-ing Examiner found that Camp, as he admitted in his testimony,"hit (Wilson) squarely in the eye" while Wilson lay flat on his back,but that Camp did not kick Wilson or attempt to do so.We haveadopted these findings.On the basis of the foregoing, we conclude 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat the assault, committed in the course of a quasi-judicial proceeding,was of a serious-nature and thus aggravated in character.2.As to whether the assault was premeditatedThe General Counsel contends that the assault was premeditatedand for the purpose of interfering with the ordinary processes of theBoard.The Hearing Examiner accepted Camp's testimony that he"utterly and completely lost control of" himself when Wilson madethe accusation that Gwilliam and Bascom had been lying "all the waythrough." .The General ,Counsel relies on the following contentions to showthat Camp planned the assault in advance : (1) Camp requested arecesswith the idea of attacking Wilson outside the courtroom;(2) "Camp rushed from his chair ... without slackening at any point,or (without) any pause even at the judge's bench,"to assaultWilson;and (3) about a half hour after the assault, Tell told Camp to "takea walk andcool off."As indicated above, the Hearing Examiner concluded that Camp"did not act upon any predetermined design," but the assault oc-curred, as Camp claims, in a momentary loss of temper. In rejectingthe contention that Camp asked for a recess in order to assault Wilsonoutside the courtroom, the Hearing Examiner reasoned that "If Campwas harboring a design to assault Wilson with the calm calculationof executing same outside, the courtroom during a recess, he undoubt-edly could have continued to restrain himself and await the recessthe Trial Examiner had said would be taken after the arguments onTell's objection had been heard."The Hearing Examiner rejectedthe second contention on the ground that the evidence overwhelminglyshowed that Camp did not rush from his chair to the bench and assaultWilson without slackening at any point or pausing at the bench.Asto the third contention, the Hearing Examiner stated that he attached"no retroactive implication" to Tell's suggestion that Camp "take awalk and cool off" and that he did not see how the suggestion tended"to indicate a predetermined evil intent on Camp's part toassaultWilson."We conclude, as did theHearing Examiner,that therecord doesnot establish that the assault was a premeditated act.3.Did Wilson provoke the assault by misconduct?According to the Hearing Examiner's findings, "even before thehearing commenced and as it progressed considerable feeling and re-sentment, developed between ... Wilson and Camp.... By thesixth day (the day of the assault) there was undoubtedly a strained JOHN L. CAMP63and tense atmosphere and tempers were edgy." In effect, the Hear-ing Examiner found that Wilson contributed to this atmosphere byhaving engaged in the following :1.Before the hearing, Wilson accused Camp of resorting to a sub-terfuge to obtain copies of written statements made by companysupervisors.2.On the first day of the hearing, Wilson refused a request tostipulate that the complaining union had not complied with the filingrequirements of the Act, although, to the knowledge of companyCounsel,Wilson had so stipulated with respect to the same union ina prior case.3.On the second day of the hearing, Wilson charged that the Com-pany had resorted to "the device of lying" in perpetrating the unfairlabor practices charged.4.On the second day of the hearing, Wilson accused Tell, Camp'scocounsel, of resorting to a "trick question" in asking`a Board witnesswhether he had discussed his testimony with anyone before takingthe stand.'5.On the fourth day of the hearing, Gwilliam, a company witness,.accusedWilson of sneering at him IT6.On the fourth day of the hearing, Wilson charged that "thisstory (of a Company witness) that they (the two dischargees) weretold (why they were being discharged at the time of their dismissal)is a concoction created, fabricated, after the charge was filed."7.On the fifth day of the hearing, Wilson accused Camp of havingmade misstatements, which Camp denied.8.On the fifth day of the hearing, Wilson warned Bascom, a Com-pany witness, not to look at counsel before answering a question oncross-examination, to which Camp objected.9.On the fifth day of the hearing, Wilson delayed complying withTrial Examiner Kent's direction to submit a certain document toopposing counsel.As to alleged provocation, the General Counsel contends in themain that Wilson did no more than attack the credibility of opposingwitnesses, that his comments were largely evoked by Trial ExaminerKent's inquiries as to the materiality of questions propounded byWilson, and that it was proper for Wilson to attack the credibility ofthe witnesses even though they happened to be personal friends ofCamp.We agree that Wilson was entitled to attack the credibility ofopposing witnesses; and we find that Wilson did little, if anything,to warrant censure. It may also be noted that Camp's conduct, even1'7Wilson denied sneering.The Hearing Examiner made no finding as to whether Wilsonsneered.On the basis of the evidence in the record, we find that Wilson smiled but did notsneer. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore the assaultwas admittedly not exemplary.He specificallyadmits that he resorted during the hearing to the use of "cutting re-marks."In any event, while it is clear that Camp resented Wilson'sconduct, as the Hearing Examiner stated and as the Respondent ad-mits in substance, "no justification is, or can be asserted" in defenseof Camp's physical assault upon Wilson.The RemedyIn his brief the Respondent cites cases holding that an attorney maynot be disbarred because of an assault under circumstances not showingthat he is unfit to practice law.These cases are inapposite, as themisconduct therein involved does not appear to have occurred in thecourse of a judicial or administrative proceeding.Moreover, thesecases are in any event not in point, because the instant proceeding isnot a disbarment proceeding. Camp's license to engage in the generalpractice of law is not at stake.The issue here is whether, and to whatextent,Camp's privilege to practice before this Board should beaffected because of his serious misconduct in a Board proceeding.Asalready stated, this Board has the authority, and the duty, to protectits proceedings and the public interest against conduct of the characterhere found.While we have determined not to impose the penalty of permanentdisbarment from practice before this agency, the Board cannot condoneCamp's shocking behavior.Although Camp was angered by Wilson'strial technique and the assault was the result of a sudden loss of temperrather than a premeditated act, Camp's misconduct nevertheless waswholly unbecoming to an attorney and showed a lack of proper respectfor the Board's agents and its processes.Quasi-judicial hearingsbefore a Federal administrative body or its agents, no less than courtproceedings, must be conducted with dignity and decorum to enablethe agency to discharge in proper and orderly fashion the functionsentrusted to it by Congress.We find that Camp's assault uponWilson interfered with the Board's processes and impeded the dis-charge of its functions.Conduct of such character should not andwill not be tolerated.In determining what disciplinary action to take, we have consideredthe following facts : (1) That Camp has been disciplined in part byhis exclusion from further participation in theOhio Oilcase; and(2) that he had a good reputation as a member of the legal professionbefore the assault.Under all the circumstances, in order to effectuate the policies of,theAct, we shall suspend Camp from the privileges of practicingbefore this Board or its agents for a period of 2 years from the dateof our order herein. JOHN L. CAMPOrder65The National Labor Relations Board hereby orders that the Re-spondent, John L. Camp, be, and he hereby is, barred and 'prohibited,directly or indirectly, from practicing or appearing before this Boardas counsel, attorney, representative, or agent (of record or otherwise)for any person having any official business to conduct with this Board,or from aiding or assisting any person in the preparation, prosecu-tion, or defense of any matter or proceeding before this Board, orbefore any Regional Office or agent of this Board, for a period of 2years from the date hereof.MEMBER REYNOLDS,dissenting in part :While I agree, for the reasons stated in the principal opinion, thatCamp's assault upon Wilson interfered with the Board's processes andimpeded the discharge of its functions, I believe that suspension foran extended period from the privilege of practicing generally beforethe Board is too harsh a remedial measure. Several factors tend tomitigate the need for such severe disciplinary action.The Hearing Examiner concluded, and the Board unanimouslyagrees, that Camp "did not act upon any predetermined design," butthat the assault occurred in a momentary loss of temper. The assaulttherefore was not premeditated.Just after the assault occurred, according to findings of the HearingExaminer, Trial Examiner Kent stated ". . . both of them (Campand Wilson) were out of line and that Mr. Wilson was out of line onremarks he had addressed to Mr. Camp. . . . I don't think you (Wil-son) are entirely in the clear." The assault therefore could not be saidto be entirely unprovoked.Evidence adduced at the hearing emphasized, as found by the Hear-ing Examiner, that Camp is an attorney who is esteemed for hiscompetence and integrity as a member of the bar of the State ofTexas, and that his reputation as a law-abiding and peacefully disposedcitizen is unimpugned.In view of these circumstances, which by no means make Camp'sact defensible, I am convinced that too great a stigma would attachto Camp's suspension from practice before the Board for the prolongedperiod imposed by my colleagues. In my opinion, the barring of Campfrom further participation in theOhio Oilcase provided a sufficientlycorrective remedy.MEMBER HOUSTON, concurring specially :While I agree, for the reasons stated by my colleagues, that disci-plinary action must be taken against Camp, I am of the opinion thatmy colleagues have shown unwarranted leniency in remedying thesituation. 66DECISIONS OF NATIONAL LABOR'RELATIONS BOARDThe gravity of the misconduct and its shocking nature persuademe that Camp should be suspended from the privilege of practicingbefore the Board or its agents for a period of 5 years from October26, 1949, the date of his offense against this Board, its agents,and itsprocesses.Withall other findings and conclusions of my colleagues ofthe majority,I agree.Hearing Examiner's Review of the Evidencein a HearingUpon the GeneralCounsel's Petition and Respondent's Answer Thereto in the Above-EntitledMatter, With Findings of Fact and Report to the Board1.CHRONOLOGYOn November 4, 1949, the General Counsel of the National Labor RelationsBoard filed with the Board a petition requesting that the Board enter "an orderdirecting John L.Camp,"an attorney,designated as Respondent,"to show cause...why he should not be barred from further practice before" the Board.A condensation of the petition follows:(1)Respondent,J.L. Camp,is one of the attorneys of record for The OhioOil Company in a National Labor Relations Board proceeding entitledThe OhioOil Company,Case No. 16-CA-128,now being heard by Trial Examiner HenryKent in Rankin,Texas.(2) "On October 26, 1949,during the course of"said hearing,RespondentCamp, "without provocation,brutally assaulted E. Don Wilson, the attorneypresenting the case for the General Counsel."a.That the circumstances of said assault "briefly stated" are : "that asAttorneyWilson was leaning over the front of the bench with Respondent'sassociate attorney,one Tell . . . addressing an argument to the Trial Examinerconcerning the admissibility on certain testimony,which he was seeking to elicitfrom a witness upon cross-examination Camp approached Wilson from behind,jerked him around by the shoulder,and, without warning, punched Wilson in theeye knocking him to the floor;whereupon Camp pounced upon Wilson on thefloor and was attempting to punch him and kick him, when he was physicallyrestrained by his associate counsel,Mr. Tell and one of the Board's witnesses Mr.Davidson."(3) "For the protection of its procedure and the interests of those appearingbefore it, the Board has the power to require all persons participating in orattending its proceedings to observe the decorum traditionally required in judicialand quasi-judicial proceedings.At the very least this embraces the power toprevent the obstruction of, and interference with,its proceedings by unlawfulacts of force and violence."(4) "As shown in paragraph 2, above,the conduct complained of here was anunprovoked brutal physical assault upon-opposing counsel made in open court.The aggravated nature of the conduct complained of calls for the use of the mosteffectivemeasure of protection to prevent its repetition.Only by denying,espondent the right further to practice before the Board can the risk of furtherinterference with, and obstruction of, Board proceedings on his part be elim-yinated.""Wherefore,the General Counsel prays for the entry of an Order directingJohn L.Camp, Respondent to show cause why he should not be barred fromfurther practice before the Board."Under date of November 25, 1949, the Board ordered that Respondent show'cause in writing,under oath, on or before December 8, 1949, why he should not JOHN L. CAMP67be barred from further practice before the Board or why the Board should nottake other appropriate disciplinary action because of the conduct alleged in theGeneral Counsel's petition for order to show cause.On December 8, 1949, the Board extended the time for Respondent to reply toits said order of November 25, 1949,to December 16, 1949, and on that dateRespondent filed a motion to dismiss the petition of the General Counsel anddischarge the Board's order to show cause averring that said petition fails tostate a claim upon which the relief proposed by the order to show cause or anyother relief can be granted.Under date of January 5,.,1950,the Board grantedthe General Counsel leave to file a memorandum,in opposition to Respondent's.motion to dismiss on or before January 13,1950,and such memorandum wasfiled by the General Counsel on January 12, 1950.On January 26, 1950, "having duly considered"Respondent's motion to dismissand the matter in opposition thereto filed by the General Counsel,the Board"determined to reserve ruling on the motion to dismiss at this time ; andRespondent having requested that the Board fix a time within which Respondentis to answer the petition herein" it was ordered that Respondent file his answerto the petition on or before February 6, 1950.On January 30, 1950, Respondent filed a motion for"reconsideration" and"withdrawal"by the Board of its order of January 26, 1950,and requested theBoard "to decide" Respondent'smotion to dismiss the General Counsel's peti-tion.The Board ruled on this motion on January 31, 1950,and ordered"that theorder of the Board dated January 26, 1950, be,and it hereby is vacated . . . andRespondent'smotion to dismiss the General Counsel'spetition...is denied,without prejudice to the right of Respondent to renew his motion to dismiss andrequest oral argument thereon, after he files response to the order to show causeissued by the Board on November 25, 1949." It was ordered that such"response"be filed on or before February 10, 1950.A motion to strike certain portions of the General Counsel's petition was sub-mitted by Respondent on February 6, 1950,and denied by the Board on February8, 1950.On February 9, 1950, Respondent filed his answer and simultaneously certainmotions.Under the caption of "First Defense"the answer avers : "The Petitionfor Order to Show Cause...and the Board's Order to Show Cause, dated Feb-ruary 25, 1949, fail to state a claims against Respondent upon which relief canbe granted."By his "Second Defense" Respondent"denies that during the courseof the hearing(in theOhio Oil Companycase)Respondent without provocation,brutally assaulted E. Don Wilson,"and avers that, "In this connection .. .he struck Wilson while he and Wilson were engaged in an affray"which "wasprovoked by Wilson"and,"denies that he at any time kicked or attempted to kickWilson."Further Respondent"denies that the circumstances of the affray fullyappear in the portion of the transcript attached to the Petition."He also"denies that Wilson was severely injured in the affray."As a "Third Defense,"Respondent states, that for more than 20 years he"has been a member in good-standing"of the Texas bar; that he is a "law-abiding citizen and has neverbeen cited or held for contempt of any court,or any judicial or quasi-judicialbody" ; "that throughout the proceedings...E. Don Wilson abused and insultedthe witnesses appearing for The Ohio Oil Company and otherwise conductedhimself contumaciously and in a manner unbecoming to an attorney representingthe United States Government or any other client" and that by such conductWilson "provoked an affray in the course of which Respondent struck E. DonWilson " In conclusion the answer states that"in the premises"Respondent 68DECISIONS OF NATIONALLABOR RELATIONS BOARD"should neither be denied the right further to practice before the Board norsubjected to any further disciplinary action" and prays the Board to dismiss thepetition and discharge the order to show cause.'Concurrently with the filing of his answer Respondent, on February 9, 1950,submitted two motions.The first points out that by his answer and his "firstdefense" he renews his motion to dismiss the General Counsel's petition and dis-charge the Board's order to show cause because same "fail to state a claimagainst Respondent upon which relief can be granted," and referring to theBoard order of January 31, 1950, he renews his request that the Board recon-sider his motion to dismiss the petition and discharge the order to show causeand allow oral argument to be held thereon. The second motion was that theBoard "set this matter down for a hearing and the taking of testimony on thepetition and Respondents Answer . . . at an early date "On February 17, 1950, the Board entered the following order :Respondent having filed with the Board an answer to the order to showcause . .. and it appearing to the Board that a hearing to take testimonyon the allegations of the General Counsel's petition and Respondent's answeris necessary to determine the facts,It Is Hereby Ordered that a hearing be held to take such testimony at atime and place to be fixed by the Chief Trial Examiner before a hearingofficer to be designated by the Chief Trial ExaminerThe hearing officershall file with the Board and serve upon respondent and the General Counsela statement of findings of fact relating to the allegations in the GeneralCounsel's petition and the respondent's answer.Ruling on all other motions made by the respondent and the General Coun-sel is hereby reserved.[Emphasis supplied.]Under date of March 9, 1950, Respondent withdrew his motion for a hearingand thereafter on March 14, 1950, the Board entered the following order :The Board having issued an order'dated February 17, 1950, directing thata hearing be held- and reserving ruling on various motions made by theRespondent and the General Counsel; counsel for the respondent havingfiled a document dated March 9, 1950, withdrawing his motion for hearingand requesting the Board to abandon the proceeding ; and the Board havingconsidered the matter; therefore,It Is Hereby Ordered, that the Board's order of February 17, 1950, be, andit hereby is, affirmed, inasmuch as the Board's determination to take testi-mony on the allegations of the General Counsel's petition and the respondent'sanswer was not wholly dependent upon the respondent's desire for a hearing,and as the document filed by the respondent dated March 9, 1950, raises nonew matters which were not hitherto considered by the Board.On February 17, 1950, the Board issued its order directing that a hearingbe held at a time and place to be fixed by the Chief Trial Examiner. Pursuantthereto,William R. Ringer, the Chief,Trial Examiner for the Board,on March15, 1950, issued a "Notice of Hearing" fixing the time of the hearing to be con-ducted by a duly designated Trial Examiner of the Board, as March 23, 1950,and the place as the courtroom, county courthouse, Rankin, Texas.The noticeof hearing was duly served upon Respondent, the General Counsel, and all at-torneys of record in the matter.Thereafter, on March 17, 1950, pursuant to theBoard's said order of February 17, 1950, authorizing and directing him to desig-nate a Hearing Examiner to conduct such hearing, William R. Ringer, ChiefTrial Examiner for the Board, issued an order designating me, Charles L. Fergu-son, a Trial Examiner for the Board, as Trial or Hearing Examiner to conduct JOHN L. CAMP69the hearing ordered by the Board and to perform the duties and exercise all thenecessary powers in that connection.-The Respondent in the meantime had filed a suit in the United States DistrictCourt for the District of Columbia seeking to enjoin the Board from proceedingto hear and determine this matter.Pursuant to agreement of respective counseland "in view of the pendency"of the suit in the United States district court I,on March 21,1950, issued an order "indefinitely"postponing the hearing,thereto-fore set for March 23, 1950,with the reservation that same might be reset upon10 days' notice.On June 13,1950, Judge Tamm of the United States District Court for theDistrict of Columbia,issued his decision in the pending suit against the Boardand granted the Board's motion to dismiss plaintiff's complaint.John L. Campv.Paul M. Herzog,et al.,No. 1227-50, 26 LRAM 2379.On July 17,1950, Judge Tamm signed an order dismissing the complaint,whereupon,on July 18,1950, I issued a notice of hearing fixing the date of hearingas September 19, 1950, and place as the courtroom,county courthouse, Rankin,Texas, which notice of hearing was duly served upon all parties in interest.Camp, plaintiff in the suit in the district court, Respondent herein, took anappeal, on July 27,1950, to the United States Court of Appeals for the Districtof Columbia from the final judgment of the district court dismissing his com-plaint, and thereafter filed with me a motion for a continuance of the hearing,then set for September 19, 1950, "until after the appeal is disposed of."On Sep-tember 18, 1950,I issued an order denying Respondent'smotion for an indefinitecontinuance of the hearing pending the outcome of the said appeal but at therequest, and by agreement of, respective counsel I postponed the date of hearingto October 17, 1950, and fixed the place of hearing as the United States court-house at Fort Worth,Texas,with the proviso that "after the taking of suchtestimony as the parties or any of them desire to present at said time and place,said hearing will be adjourned to Rankin,Texas, and/or to such other times andplaces as the requirements for taking the testimony and the convenience of theparties may necessitate."This order and notice resetting the time and placeof hearing was duly served upon all the parties in interest and attorneys ofrecord.On September 29, 1950, Camp petitioned the United States Court of Appealsfor the District of Columbia for a temporary injunction.The Court denied thepetition on October 16, 1950.Pursuant to notice given as aforesaid,the hearing commenced at the UnitedStates district courtroom at Fort Worth, Texas,on Tuesday, October 17, 1950,continued there through Thursday,October 19,and was then adjourned to Abi-lene,Texas,where testimony was taken on Friday,October 20.On Monday,October 23,the hearing was resumed and continued at Rankin,Texas, throughTuesday, October 24.The hearing was completed and closed with the taking oftestimony at Washington,D. C., on November 10, 1950. The General Counseland the Respondent were represented at the hearing by counsel who participatedin the hearing throughout.The parties were afforded full opportunity to beheard, to produce,examine, and cross-examine witnesses,and to introduce evi-dence bearing on the issues framed by the petition and answer.At the conclu-sion of the evidence counsel were afforded opportunity to present oral summa-tion and argument on the record but elected to waive same and submit an analy-sis of the evidence and argument thereon in the form of written memorandums.Leave was granted to file same on or before November 27, 1950. Thereafter thetime was extended to December 4, 1950. Counsel for the General Counsel andfor Respondent each duly filed a written memorandum and same have beenexamined and considered.974176-52-vol. 96--6- 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE HEARING EXAMINER'S REVIEW AND ANALYSIS OF THE EVIDENCEThe Board's order of February 17, 1950, that a hearing be held and that theChief Trial Examiner designate a Hearing Examiner to conduct same directsthat the Hearing Examiner so designated"file with the Boardand serve uponRespondent and the General Counsel a statement of findings of fact relating tothe allegations in the General Counsel's petition and the Respondent's answer."In conforming with this direction of the Board I submit the following review andanalysis of the evidence which I deem necessary to an understanding of the situ-ation, attitudes of counsel, and the atmosphere which developed and existed inthe course of the hearing in theOhio Oil Companycase, also as demonstratingthe bases for the factual inferences which I make and as bearing on my resolu-tion of questions of accuracy, apparent conflict or credibility which arose, and mydetermination and finding as to what occurred or was said or done at varioustimes concerning which the testimony is in conflict.When reference is made to the transcript inthisproceeding the page of the-transcript will be cited merely as "Tr." with page number or numbers following.References to the transcript inTheOhioOil Company,Case No. 16-CA-128,'will be cited as "OTr." with page number following.A. Edmond Donald WilsonWilson was born in Brooklyn, New York, January 14, 1910, and lived in theNew York City area until January 1948, when he went to Fort Worth, Texas,as an attorneyfor the National Labor Relations Board.At the time of thehearing in theOhio Oil CompanycaseWilson was 39 yearsof age.He attendedOur Lady of Victory Academy and high schools in Brooklyn, received an A. B.degree at Fordham University in 1931, and a law degree at Columbia UniversityLaw School and was admitted to the bar of the State of New York in 1934.Upon graduation from the law school he was selected as law clerk to the seniorjudge of the United States Circuit Court of Appeals for the.Second Circuit inwhich position, as was the custom, he served 1 year.In September 1935, Wilson entered the private practice of law in New YorkCity and continued in the private practice there until October 1942.Duringthis period he engaged in the "general practice" of the law.He referred specif-ically to 4 cases in the United States District Courts of the State of New York"involving a conspiracy to overthrow the Government . . . the shortest ofwhich was about six weeks and the longest more than three months," in whichhe participatedas anattorney for one or more of the defendants. In oneof these cases he represented 2 of the 20 to 30 defendants and in another "twodefendants out of eleven."In 1942, his application for enlistment in the Navy having "been turned down,after a physical examination," Wilson was appointed as an attorney in theOPA regional office in New York City.His work there had to do with enforce-ment of rent controls.His duties in this connection did not require much, ifany, "actual trial work."In January 1944, he transferred to the New York regional office of the WPBas a regional compliance attorney in chargeof criminal prosecutions.Here hisduties involved "analyzingcases"and making recommendations to the regionalattorney as to what cases should be referred to the United States districtattorney for his action and thenassistingthe district attorney in the preparationof such cases for submission to a grand jury. If an indictment was returnedhe on occasion attended the trial and assisted the district attorney, althoughhe did not participate in the trialof the case. JOHN L. CAMP'71Wilson left theWPB inDecember 1946, and returnedto theprivate practice oflaw in New York, and was thus engaged in a limited way during1947.InJanuary 1948,he was appointed as a field attorney for the National LaborRelations Board and assigned to the Sixteenth RegionalOffice at Fort Worth,Texas.There he represented the GeneralCounselin the preparation and trialof complaint cases before Trial Examinersof theBoard and also at timesacted as a hearing officer in representation cases.Among the complaint casesmentioned in which Wilson appeared on behalf of the General Counsel, whilea member of the legal staff atthe Fort Worthoffice, are :Postex CottonMills, Inc.,80 NLRB1187;Sidran Sportswear,81 NLRB270;Seamprufe,82NLRB-892;QuarlesMfg.Co., 83 NLRB697;American National Insurance Co.,89 NLRB 185;Cummer-GrahamCo.,90 NLRB 1607;andTheOhio OilCompany,92 NLRB 1561.In January 1950 Wilsonwas transferredto the FourthRegional Office ofthe NationalLaborRelations Boardat Philadelphia,where as amember of thelegal staffhe continued to representthe GeneralCounsel in the preparation andtrial of complaint cases.He has since been and is now stationed at that office.The transferto Philadelphia was in no way the result of the situation whichdeveloped in the trial ofOhio Oil Companycase.It was in fact in the natureof a promotionto a highersalary classification.Wilsonhad made applicationfor the transfer in the summer of 1949,before the hearing in theOhio Oil Com-panycase in October 1949,and the transfer was finally approved in November1949.Wilson testifiedthat,in his law practice in New York, over the periods men-tioned,he was "neverat any time . . . disciplinedor chastised,so to speak,by any judge,Federal or State, for" his "demeanor or anythingwhich" he "didduring the course of a trial" ; that in the trialof the National LaborRelationsBoard complaint cases "no Trial Examiner haseverreprimanded" him "fromthe bench for actions unbecominga lawyer" ; thathe has "never been repri-manded foranythingat any timein any tribunal" ; and that as he looks backover his career at the bar he believesthathe has conducted himself, in thetrial of cases, inaccordance with proper decorum andthe standardsexpectedof anattorney.B. John L. CampCamp was born on a Dallas County, Texas,farm on January 4, 1903, and was46 years of age at the time of the hearing in theOhio Oil Companycase.Heattended the public schools and took his last year of high school work and firstyear of college at John Carleton Agriculture College, at Stephenville,Texas.He then attended Hardin-Simmons University at Abilene,Texas, for 3 years andreceived an A. B.degree from that University in June 1924.In his last year atJohn Carleton and throughout his 3 years at Hardin-Simmons he played footballas a regular member of the college teams.He won wide acclaim as a star foot-ball player and acquired the nickname of "Bullet Camp"which was adopted byhis fellow students and the townspeople generally and used by the newspapersof West Texas in recounting his feats on the football field.While he was still attending Hardin-Simmons he married and upon gradua-tion in June 1924 made his home in Abilene, finding employment as a salesman-with a real estate, loan,and insurance company in Abilene.He continued atthis employment until sometime during the summer of 1927 when he commencedthe study of law under the guidance of his father-in-law, Judge Pannill,a promi-nent Texas lawyer and a former chief justice of one of the appellate courts of:that State.Camp then taught school 1 term during which time he continued 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis law studies and in the summer of 1928 entered the University of Texas LawSchool.In May 1929 he passed the State(Texas)bar examination and waslicensed to practice law in the State of Texas.He said that"being married andhaving a child" he did not stay in law school to get his degree but "went toAbilene and started practicing law."He immediately formed a law partnershipwith an Abilene lawyer, Judge Lee R. York,' and they carried on a general prac-tice of law under the firm name of York and CampHe continued with JudgeYork until January 1, 1933, when he became county judge of Taylor County, ofwhich county Abilene is the county seat. Camp had been elected to that officein the election of 1932. In the approximately 31/2 years prior to becoming countyjudge during which he had engaged in the general practice of law he tried vari-ous types of cases, mostly civil actions, and most of his work was trial work.Hetried cases in the district court of Taylor and nearby counties, also in the UnitedStates district courtHe estimated that during this period he "actually tried150 to 200 cases," that about half were in the district court, a few were in theUnited States district court, and the others in justice of peace and county courts.During that time he handled 12 or 13 cases in the court of civil appeals. A countyjudge is permitted to practice law in the district courts or the county courts ofother countiesHowever, the duties of the office were so heavy that while serv-ing as county judge, Camp's practice of law was very limited although he did trysome cases in the District Court of Taylor County and in the district and countycourts of nearby counties.The term of county judge is 2 years. Camp was elected county judge 3 suc-cessive times,at elections in 1932, 1934,and 1936.He served 2 full terms, 1933to 1936, both inclusive, and until about May 1937 of the third term when heresigned to accept the position he has since held as a member of the legal staffof The Ohio Oil Company at its Houston,Texas,division office.In counties"the size of Taylor" (population approximately 42,000) the county court hasjurisdiction"over all probate matters," will contests, and guardianships,"crimi-nal cases of the grade of misdemeanor,"appeals, both civil and criminal, fromjustice of the peace and municipal courts, and"original civil jurisdiction" wherethe amount involved does not exceed$1,000.In addition the county court hasjuvenile jurisdiction and the county judge is the judge of the juvenile court.The pertinancy of the following rather detailed statement of Camp's acquain-tance and relationship with R. C. Gwilliam will later appear.Back in the earlythirties, after Camp had entered on the practice of law at Abilene, The Ohio OilCompany was engaged in litigation over a long period of years, involving boundar-ies in the Yates Field.These cases were first tried in the District Court ofPecos County adjoining Taylor County. At that time R. C. Gwilliam was GeneralCounsel for The Ohio Oil CompanyGwilliam was not a Texas lawyer. Camp'sfather-in-law, Judge Pannill,heretofore mentioned,a Texas lawyer with officesat Fort Worth. was retained to represent the Company in this litigation.Whilethis was in progress Judge Pannill in travelling to and from the District Courtof Pecos County, frequently stopped at Abilene for short visits with his daughter,grandchild,and Camp. He was ofttimes accompanied on these visits by Gwilliamwho thus first became acquainted.with Camp.In 1937 Gwilliam was made vicepresident of the Company and was placed in charge of its Houston division officeat Houston,Texas.Upon taking over the position,Gwilliam wrote Camp offer-ing him an attorney position on the legal staff of the Company at its Houstondivision office.Camp said the "proposition was so attractive I couldn't turn it.down."He thereupon resigned from the office of county judge, moved to Houston1 Judge Yorknow resides at Hobbs,New Mexico.I JOHN L. CAMP73and has since been, and is now, employed as an attorney at the Houston divisionoffice.Since going to Houston with the Company in 1937, Camp,in his capacityas an attorney for the Company,has had almost daily business and professionalcontacts and conferenceswith Gwilliamand during that time Gwilliam has"raised" Camp's salary "on ten or fifteen different occasions."Camp and Gwil-liam are not only business associates but "close personal friends" and Camp hasa high regard and great respect for Gwilliam.Camp's work as an attorney for the Company was varied.The office workconsisted of examination of titles,drafting contracts,and advising departmentbeads on legal matters including Anti-Trust Laws and tax rulings.With Camp'sadvent there were 3 lawyers in the Houston office, Orn, Camp,and a young mannamed Hastings.From the time he joined the staff in 1937 until sometime in1942 Camp tried"about 15 cases"in which the Company was defendant, work-men's compensation,damage, and land title suits.Sometime in 1942 Hastingsjoined the Navy and did not return and since that time Orn and Camp havehandled the legal business of the Houston office.After Hastings left, Camp"stayed at the office practically all the time and just did office work."Therewere only"two or three"cases tried after 1942 and prior to the National LaborRelations Board hearing in the OhioOil Companycase and Orn handled them.When the charge in theOhio Oil Coiapanycase was received by the CompanyCamp was delegated to investigate the matter,and when the complaint wasissued lie was assigned to prepare the case for hearing and to have primaryresponsibility in the representation of the Company at the hearing.Camp saidthat case was the first"administrative case" in which he had ever appeared.The testimony of lawyers who had known Camp intimately and well over thewhole period of his career as a lawyer, some having known him since his collegedays, was thatCamp's professional and personal reputation and conduct is abovereproach.J.R. Black, judge since 1944 of the Forty-second judicial district of Texas,which includes Taylor County (Abilene, county seat) had been district attor-ney for 14 years next preceding his election as judge of the district court.Judge Black stated that:(1)He had been well acquainted with Camp sinceCamp began the practice of law at Abilene ; (2) he and Camp had tried some"hotly contested"cases as opposing counsel and that he had "observed" Campin the trial of cases in which he (Black) was not a participant; (3) Camp'sreputation for professional "competence" and "integrity" was "extra good" ;(4) Camp's "deportment"at all times"conformed"to that to be expected of anattorney; (5) he had never heard of Camp engaging in "any physical violencewith any other person either in or out of the courtroom" other than the incidentoccurring in the Labor Board hearing;and (6)he never heard of Camp hav-ing a reputation for being a "high-tempered"man and always considered himas a "quiet and even tempered man either in or out of Court."Dallas Scarborough, the patriarch of the Taylor County (Abilene) bar, hasbeen actively engaged in the general practice of law in that county for over 45years and has tried more cases than"any other"member of that bar.He hasknown Camp since Camp's student days at Hardin-Simmons.Scarborough wasthe first football coach at Hardin-Simmons back in 1905-07,when Camp wasstill a child of 2-4 years of age. Scarborough's interest in the game continuedthrough the years and when Camp was playing football at Hardin-SimmonsScarborough became well acquainted with and interested in him and has knownCamp "pretty well ever since."He said Camp acquired the nickname of "BulletCamp because of his speed and the way he hit the line and drove right onthrough."Scarborough said:"I imagine I probably tried more cases against 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim (in which Camp was opposing counsel) than any other" member of thatbar and "I never saw Johnny Camp do anything in the Courthouse or out ofthe Courthouse that was in the slightest unbecoming to a gentleman ... Ican't think of a single solitary instance where he ever showed any display ofugly temper ... I don't think I ever knew of him beingugly ...I don't thinkI know a finer young man anywhere or a finer chap than Johnny Camp."John H. Alvis has been a member of the Texas bar and practiced law atAbilene for over 25 years.He was a "next door neighbor" to Camp when Camplived in Abilene and was practicing law there.Alvis said he had tried some"pretty hotly contested cases" in which Camp was opposing counsel and thathe had "never seen him (Camp) flare up or do anything improper in the Court-room or out of the Courtroom" nor "do anything else out of the way for a law-yer."Alvis furthersaidthat Camp's "professional conduct has always been ofthe very highest type" and that Camp's reputation for integrity, honesty, andprofessional competency was "Excellent."T. J. McMahon, a Texas lawyer for over 30 years, has practiced law at Abilenefor over 25 years.When he came to Abilene in 1925 his "knowledge of Mr.Camp was based almost entirely on his football reputation."After Camp en-tered the practice of law at Abilene, McMahon tried cases in which Camp wasopposing counsel and before Camp as county judge.He said he had never"observed" nor ever "heard" of Camp engaging "in any -unprofessional conduct,"or engaging "in any physical violence" except the incident in theOhio Oil Com-panycase.McMahon said Camp was a "successful"and an"aggressive"lawyer,that Camp "played football that way and tried his law suits that way," but hehad never noticed Camp "exhibit symptoms of anger at a fellow attorney" inthe course of a trial.Omar Burleson, lawyer and a member of Congress, formerly county attorneyand county judge of Jones County, which adjoins Taylor County, first knewCamp when Camp was a student and playing football at Hardin-Simmons andknew "his (Camp's) reputation and popularity in school," and thereafter knewCamp as a practicing lawyer and as county judge and has had "frequent contactsand association (with Camp) over the years."Burleson and Camp, as attor-neys, had represented "opposite sides" in cases in the district court of bothcounties.Burleson said that he considered Camp a man of "very strong charac-ter," that he had never known or heard "of any occasion on which Mr. Campconducted himself in a manner unbecoming to a lawyer," that Camp's "conductand decorum compared favorably with that of other members of the bar," thathe had never observed Camp exhibit "any anger or provocation at opposingcounsel" in the trial of a lawsuit, and that based upon his observation of Camp"both professional and non-professionally" he did not regard Camp as "a man offiery or high temper."Alton D. Chapman, district judge of the One hundred and tenth judicial dis-trict of Texas, in which position he has served for approximately 14 years, en-tered Hardin-Simmons in 1925. Camp had graduated in 1924.Chapman knewCamp's reputation as a football player and through his uncle who "was ratherfond" of Camp they became acquainted and became and have since remainedfast friends.They were later classmates at the University of Texas Law School.Camp preceded Chapman in the practice and when Chapman first began thepractice of law he associated Camp with him in the trial of a number of cases.He has through the years kept in close personal contact with Camp. In addi-tion Judge Chapman said he asked `every lawyer I ever found who practicedwhere Johnny was about him." Judge Chapman stated that Camp's reputationfor "professional conduct is the very highest. I don't know of a lawyer in Texas JOHN L. CAMP75whosereputation is higher," and that it had never come to his (Chapman's) at-tention and"I don't think he (Camp) ever has conducted himself in a mannerinconsistentwith the highest standards of the Bar."George Mahon of Colorado City, Texas, lawyer and representative in Con-gress forthe Nineteenth congressional district of Texas, was a student at Hardin-Simmons'when Camp.attended there, graduating a year before Camp, and hasknown Camp since 1921. Since graduation from the University of Texas LawSchool Mahon has practiced law at Colorado City in Mitchell County. Thereis "only one county between Mitchell County and Taylor County" and Mahon"was frequently in Abilene on business."By a written statement put in evidenceby stipulation, Mahon said: "I know John's (Camp) general reputation in Texas... as to his demeanor and conduct at the Bar, his reputation as a lawyer, andhis reputation as to honesty and fair dealing . . . His reputation in all therespects mentioned is excellent."Albert P. Jones, a practicing lawyer of Houston, Texas, and at the presenttime president of the State bar of Texas, states by affidavit admitted by stipu-lation, that he is "well acquainted with" Camp, that he first knew Camp "inthe Law School of the University of Texas where I considered him one of mygood friends," that after leaving law school his contacts with Camp "were in-frequent until he (Camp) came to Houston in 1937" since which time he (Jones)has "had numerous contacts with him" (Camp), that he knows Camp's "generalreputation in Texas as a peaceful and law abiding citizen, and it is good.Hisdemeanor and conduct as a member of the Bar have been of a high order. Thesame is true with respect to his reputation for honesty, integrity and fairdealing."On cross-examination the attorney for the General Counsel asked Judge Blackand Attorney Alvis each, whether he had heard of Camp having a fight inAbilene with one R E. DavisEach said he had never heard of such an incident.When Camp was on the stand the so-called "fight" with Davis, long since de-ceased, was fully explored by the General Counsel's attorney on cross-examina-tion.It proved to be so isolated, inconsequential, and on the whole so ludicrousas, in my opinion, to be of no moment or significance whatever as tending toshow Camp to be a man of rash temperament who is given to resorting toviolence, as presumably it was supposed to do.Camp had graduated from Hardin-Simmons and was working at the job ofsalesmanfor the real estate, loan, and insurance company in Abilene.Hewas 21 or 22 years of age at the time of the incident and married and had achild.Davis, a man of about 45 years of age, lived about 2 blocks fromwhere the Camps lived. On this occasion young Camp was talking by telephonefrom the Camp home to Davis who was at his home about some matter the natureof which is not mentioned. ' Some difference of opinionarose andCamp toldDavis that he (Davis) "was acting like an ass" whereupon Davis told Campthat he (Camp) "wouldn't dare to come up in front" of the Davis house and tellhim that.Camp, as he expressed it in his testimony, "very foolishly" toldDavis he would come up there. Camp went there and found Davis "out in thestreet in front of the house with a two by four" about "8 feet in length ... onhis shoulder."Davis repeated the dare, Camp repeated the language, andDavis "swung at" Camp with the "two by four" which "was too long to be aneffective weapon." Camp merely seized the "two by four" and took it away fromDavis, whereupon Davis said, "I'll get my gun" and started for the house. Atthis Camp, for the first time, "grabbed hold" of Davis, who was as large a manas Camp, "and tripped him," Davis fell and Camp gotover him andheld "both ofhis (Davis') hands spread out."At that point Mrs. Davis came out of the 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouse and Davis commenced"hollering"to her "to bring him his gun."Mrs.Davis refused and commanded Camp to free Davis. As Davis kept calling tohis wife to bring his gun, and she kept refusing but all the while demanding thatCamp release her husband, Camp commenced to realize his dilemma.He"couldn't just stay in that position"and he feared that if he released him Daviswould get his gun and shoot him before he could get out of range. Camp rea-soned if the gun were a shot gun he might escape but if it were a rifle his chanceswere not good.Camp described his solution of the matter in this wise,"I didn'tknow what to do so I just got up and ran home as fast as I could go." Campdid not at any time strike or hit Davis nor did he attempt to do so nor wasDavis hurt in the least in the scuffle,nor did Camp at any time have any inten-tion of hurting Davis.Camp looking back over the quarter of a century whichhas passed since this youthful escapade speaks of his action in accepting thedare and the whole incident as "foolish"and fully admits his mistake in goingup to the street to meet Davis who had posted himself there awaiting Camp.This is theonly act ofviolence or near violence in which Camp ever participatedother than the assault on Wilson and to my way of thinking falls far short ofindicating any trait of character or anything else.On cross-examination of Judge Black,the attorney for the General Counselinquired if Judge Black knew anything about Camp's "reputation while JuvenileJudge as to his severity on juveniles."Judge Black said that at that time he(Black)was prosecuting attorney and that if there were any such complaintshe "never heard of them " The attorney for the General Counsel then asked JudgeBlack if he had ever heard that Camp as juvenile judge "approved public whip-pings in the courtroom of juveniles,"towhich Judge Black answered that hedid not recall any such incidents.The same type of inquiry was made of At=torney Scarborough on cross-examination.Scarborough said he(Scarborough)had had "a great deal of experience"in thejuvenile court,that often "mamaswhose kids get into trouble"come to him,and that he handled"a lot of thosethings in Johnny Camp'sCourt," and that he had never known Camp doing"anything that would indicate the slightest disposition to be cruel or inhumaneor anything of that kind"and that he had never heard of "a public whipping inour Juvenile Court"(Tr. 384-385).This line of inquiry made of Respondent Camp's character witnesses with theinnuendo it carried resulted in lengthy testimony by Camp on direct examinationconcerning his administration of the office of juvenile judge (Tr. pp. 512-521inclusive) and an even lengthier cross-examination of Camp upon the same matterby the attorney for the General Counsel(Tr. pp. 567-584).On the direct exami-nation Camp enumerated the problems he encountered as judge of the juvenilecourt and the handicaps under which he had to work including the scant facilitiesat his command and his own limitations of which he was conscious.He spoke ofhis hopes,aims, and endeavors to resolve these problems short of committingdelinquent children to a reformatory and to that end the effort he made to enlistthe assistance and cooperation of persons he deemed qualified to advise concerningand to deal with such problems and the successes achieved,as well as disappoint-ments realized,in the course of some of these undertakings.As to conducting andapproving"public whippings"of delinquent children there was no substantialfoundation for that insinuation. -Camp admitted that on one occasion during theapproximately 4i/2 years he served as juvenile judge he had personally,at the,request of a boy's mother,administered a whipping.This was done in the privacyof the juvenile court, the boy's mother and the probation officer being the onlyother persons present.The child was a boy 10 or 12 years of age, who hadrepeatedly been hailed before the juvenile court for small thefts.The boy's JOHN L. CAMP77widowed mother had punished him and told Camp that she "had tried whipping"but it hadn't done any good and she suggested and requested that Camp administera whipping.After talking this over with the mother Camp administered thewhipping, his "purpose" and hope in doing so was that it might suffice to avoidsending theboy to the reformatory.The full story of Camp's efforts on behalf ofthis boy demonstrates a sympathy, patience, and eventual success which is, in myopinion, to be commended (Tr. 517-18-19-20).Asked about other whippings inthe juvenile court, Camp recalled vaguely that there was at least one and possiblytwo instances when a mother whipped her son in the presence of Camp and theprobation officer and in the privacy of the juvenile court,' with Camp's approval,after the mother and Camp had discussed the situation and "exhausted ourresources" and the mother proposed and requested that she be permitted toadminister the whipping in the hope that, under such circumstances, it mighteffectively serve to avoid a commitment of the boy as a delinquent.Camp having testified that on one or possibly two occasions he had at the requestof the mother permitted her to administer a whipping in the privacy of thejuvenile court under the circumstances stated, and with the hope that suchdisciplinary action might adequately serve the purpose intended, the GeneralCounsel produced a photostatic copy of an entry in the juvenile court recordsmade by Camp as juvenile judge showing that on one occasion a boy had beenfound guilty of a "law violation" and that "His father gave him a whipping in theCourt and he was released to his father."Whether it was one of the one or twocases in which, according to Camp's recollection, it was the mother who admin-istered the whipping or an additional instance,is, asI view it, of little moment.The General Counsel did not call any witness and did not offer any direct testi-mony tending to substantiate the theory which he apparently seeks to advancethat Camp is inherently a man of rash temper and given to acts of violence.Thegroup of lawyers and judges who had known Camp intimately and well throughthe years refuted such implication.The General Counsel then turns to Camp'sown testimony concerning his administration of the office of juvenile judge whichwas first brought in question by the General Counsel, and professes to believe thatit requires an inference that Camp possesses such traits of character.Camp'stestimony concerning his policies, practices, and efforts as judge of the juvenilecourt was not contradicted and I discover nothing in the cross-examination whichwould incline me to question or doubt Camp's statements in that connection. Ifthis line of testimony shows anything having any bearing on Camp's temperamentor character it tends rather to reveal him as a conscientious, patient, warm-hearted, and sympathetic person, and, as I view it, negatives rather than substan-tiates the interpretation the General Counsel would put upon it.C.TheOhioOil CompanyThe Ohio Oil Company, an Ohio corporation, herein at times referred to merelyas the Company, has its principal office at Findlay, Ohio. It is engaged in theproduction and processing of petroleum products in 28 States of the UnitedStates.Its principal holdings are in the Yates Field located near Iraan, Texas,and inLea County, New Mexico. The discharge in August 1948 of two em-ployees, Jack R. Davidson and J. L. Buchanan at the Yates Field operation,resulted in an unfair labor practice complaint case against the Company (CaseNo. 16-CA-128). It was during the hearing in that case that John L. Camp,of counsel for the Respondent Company, assaulted E. Don Wilson, attorney2 Camp testified,without contradiction,that all juvenile proceedings,except cases inwhich a fury could be and was demanded,"were conducted in privacy" (Tr. 569 and 520). 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresenting the General Counsel in the matter, which assault prompted theGeneral Counsel to initiate the instant proceeding.The Company employed 80 to 90 rank-and-file employees at its Yates Fieldoperation in connection with the drilling and maintenance of wells producingcrude oil.The Yates Field is under the jurisdiction of the Company's Houston(Texas) division.R. C. Gwilliam, a vice president of the Company, is in chargeof the executive office of the division at Houston, Texas.The Company alsomaintains a district office at Midland, Texas, with O. E. Sears, district superin-tendent of its West Texas district, which includes the Yates Field, in charge.At all times material in the complaint case against the Company and in thisproceeding, F. G. Bascom was the field superintendent in immediate chargeof the Yates Field operation.The division attorney has primary responsibility for all litigation arising inhis division.The attorney for the Houston division was, and is, Clayton L. On.Camp is, and since sometime in 1937 has been, a member of the legal staffof the Houston division working under Orn. The complaint, case against theCompany arising out of the discharge of Davidson and Buchanan was the firstNational Labor Relations Board case the Houston division had been called uponto handle.Orn requested the General Counsel for the Company, who grantedsame, to assign William Tell, an attorney and member of the home office legalstaff at Findlay, Ohio, who had had "some prior experience . . . in labormatters," to assist the Houston division legal staff in handling this case.D. The Ohio Oil Company case, Case No. 16-CA-128The assault which is the basis of the instant proceeding occurred on Octo-ber 26, 1949. the sixth day of the hearing at Rankin. Following the s ctionof the Trial Examiner in excluding Camp from further participation in the case,the hearing was adjourned and thereafter resumed at Midland, Texas, onNovember 29 and completed on December 1, 1949.When the hearing was commenced at Rankin, Texas, on October 18, 1950,E.Don Wilson entered appearance as counsel for the General CounselHeserved in that capacity throughout the case.Camp, Orn, and Tell, in that )rderentered appearance as counsel for the Respondent Company. Buchanan andDavidson, the dischargees, respectively began working at the Yates Field inNovember 1944 and January 1945. Each started as a "roustabout" (generalwork). In 1947, the Company put in operation three rotary machine rigs.Each rig required a crew of four meii. Davidson and Buchanan were trans-ferred to and worked together on one of these rotary rigs. The rotary crewsworked six 9-hour days a week or 54 hours a week. In February 1948 theCompany put a spudder machine in operation. The spudder required twooperators and the spudder jobs paid a higher rate than that paid rotary rigoperators.At the time it was placed in operation, all employees qualified towork on a spudder, including Davidson and Buchanan, were afforded an oppor-tunity to bid for a job-on the spudder but Davidson and Buchanan failed todo so.The spudder operated 24 hours a day, 6 days a week, with three 8-hourshifts.With the rotary crews working 54 hours a week and the spudderoperators 48 hours a week, all other rank-and-file employees worked 40 hours,5 days of 8 hours. This arrangement continued until Friday, July 2, 1948,when Foreman Phillips announced to the rotary crews that beginning with thenext day the operation of the rotary rigs on Saturdays would be discontinued,and thereafter the rotary crews could work five 9-hour days a week, i. e., 45 hoursa week, instead of 54 as they had been doing. The spudder operators were JOHN L. CAMP79continued on the same schedule of 48 hours a week. This cut-back resulted indissatisfaction and complaint on the part of the rotary crews.The GeneralCounsel's case-in-chief was devoted to showing that this dissatisfactionbecauseof the cut-back existed among the rotary crews, that complaints were made,and that in this situation Davidson and Buchanan engaged in talk about gettingthe Union e to come into the field and organize and that the men should havea unionand similar assertions.Defining his theory of the case Wilson stated,in substance (Otr. 247), that "the complaint is that these two men were firedfor their union activities" which they commenced and carried on, because of thecomplaints they and other men on the rotary rig had after the cut-back wasmade.The Trial Examiner, by his Intermediate Report (I. R. 158), foundagainst the General Counsel's contention that Davidson and Buchanan weredischarged because of their "efforts and activities" in trying to organize a unionof the Oil Workers International, CIO, as alleged in the complaint.However,the Trial Examiner further found that "Davidson and Buchanan were the mostvoluble among the employees in complaining to their foremen regarding thecut-back in hours and consequent reduction in pay."Further Foreman Phillipstestified that he recommended the discharges, which were consummated inAugust 1948, both "because after the cut-back," on July 2, 1948, "they (Davidsonand Buchanan) were not doing their work and were constantly complainingabout the cut-back and the wages and hours." The Trial Examiner's con-clusion was that Davidson and Buchanan "were discharged because they en-gaged in concerted activities with other employeesin aneffort to restoreovertime wages" which "constituted protected concerted activities,"and "notbecause of unsatisfactory work performance."On January 26, 1951, the Boardissued its "Decision and Order" in this case, 92 NLRB 1597, affirming theTrial Examiner's findings.The Board said : "On the merits the TrialExaminerfound, and we agree, that Respondent did not discharge Davidson and Buchananfor cause but, on the contrary, terminated their employment because theyengaged in the presentation of grievances" which "in our opinion constitutedconcerted activity protected by the Act."The Board points out that "whenapproached on the job by Respondent's personnelmanagerand supervisor,"Davidson and Buchanan "together voiced objections to the cut-back in overtimeworkin aneffort to restore overtime wages for all the employees working onthe rotary rigs."E.Incidents occurring prior to and during the hearing in the Ohio OilCompany caseIn setting out some of accumulating incidents which evidence a growing andincreasing tension, as the hearing in theOhio Oil Companycase progressed,between the attorney for the General Counsel (Wilson) and the attorneys forthe Company, particularly Camp, who had primary responsibility in the repre-sentation of the Company, I shall endeavor to restrict myself to an objectivestatement of events without undertaking to assess blame or assuming the roleof critic.True the cold printed record does not reflect the intonations of voice,facial expression, or the alleged acrimonious manner of speaking.1.Prior to the hearingOn cross-examination Camp was asked : "When did you first get unhappy withMr. Wilson during the course of this trial" (the hearing in theOhio Oil Com-panycase).Camp answered: "I was unhappy with Mr. Wilson before the trialstarted."Camp then explained the action on the part of Wilson, occurrings011Workers International Union, CIO. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDprior to the hearing, which had caused his displeasure and which he "thoughtwas unjust." It appears that shortly after the charge was filed a field examinerfor the Board had called on Gwilliam,Houston division manager,and Bascomand Phillips, superintendent and a foreman, respectively, at the Yates Fieldoperations,and interviewed them.The field examiner obtained the signatureof each of these supervisors to a written statement of the interview which heprepared.None of them was given a copy of the statement which he had signed.In preparing the case for hearing, the date of which was approaching, Campwent to the regional office at Fort Worth and requested copies of these state-ments.The Regional Director was out of the city and the person acting in thatcapacity first assured Camp that he could have the requested copies.Later theActing Director advised Camp that the case had been assigned to Wilson whowas then at Iraan "getting ready for the trial"and that as soon as Wilson re-turned he would submit Camp's request and Wilson would contact Camp. Itwas Camp's conviction that under the Administrative Procedure Act he was,as attorney for the Company, employing these three men in supervisory capacities,entitled to copies of the statements. Camp testified that he was "stalled along"until itwas too late for him to take appropriate court action to compel the pro-duction of the statements, that Wilson "led" him "to believe" he could have copiesof the statements but that on the last occasion he discussed the matter withWilson, by telephone, shortly before the hearing, Wilson refused to supply himwith the copies, that he then discussed with Wilson the provision of the Admin-istrative Procedure Act upon which he was relying and remarked to Wilson thatthe way that provision read possibly Gwilliam, Bascom, and Phillips themselves"might have to request the statements"and asked Wilson what his positionwould be in the event they did so, that Wilson first indicated that he wouldgrant the personal and individual requests,ifmade, then said that "would bejust a subterfuge" for the Company's attorneys to get the copies. Camp toldWilson that there was no subterfuge about it, that the very purpose of havingthe men make the request which he would do, was that the Company's attorneyscould obtain and examine the statements before the hearing started.Camp gotin touch with the three men and each wrote a letter to the Regional Directorrequesting a copy of his statement.Identical replies, except in names used,were received.The Regional Director's letter to Phillips was put in evidenceand the more material part reads :Inasmuch as we consider your request along with that of F. G. Bascom andthat of W. H. Gwilliam to be a subterfuge whereby Ohio Oil Company isendeavoring to obtain copies of the statements indirectly,its own requesthaving been refused, you are advised we will not at this time comply withyour request.Nor was the request ever complied with.Camp's position was that under the Administrative Procedure Act the menwere entitled to copies of their statements and that their reasons for wantingsame or what they did with them were not material,further he had fully ad-vised Wilson of his position and that the three men would turn over the copiesto the Company's attorneys,consequently Camp took a degree of umbrage atWilson's, in effect, repetition in these letters that Camp was resorting to a sub-terfuge.Hearing in the Ohio Oil Company Case No. 16-CA-128 CommencedAs stated,the hearing in theOhio Oil Companycase was commenced in the'courtroom of the district court at Rankin, Texas, on Tuesday, October 18, 1949.The assault occurred on Wednesday, October 26,1949, the sixth day of the hearing. JOHN L. CAMP812.Firstday (Tuesday, October 18, 1949)The greater part of this session was spent in the formal proof, the presentationand disposition of motions, and arriving at a stipulation covering commercefacts.One witness, Davidson, one of the dischargees, was called to the standby the General Counsel and the taking of his testimony commenced. Davidsonresumed the stand and his testimony was completed on the second day. On thisfirst day, having stipulated with Wilson on the commerce facts, the Company'scounsel requested Wilson to stipulate that at the time the Oil Workers Inter-national Union, CIO, the complainant, filed the charge the officers of the CIOhad not filed non-Communist affidavits and had not complied with the provisionsof Sections 9 (f), (g), and (h) of the Act. This Wilson refused to do on thegrounds that he was "personally . . . without knowledge of the facts" and fur-ther that the matter of compliance was not litigable in that proceeding.Re-spondent's counsel, aware that Wilson had entered into such stipulation in aprior case,Poster Cotton Mills,were somewhat irked by his refusal to so stipu-late in this instance.3.Second day (Wednesday, October 19. 1949)Buchanan, one of the dischargees, was on the stand and under cross-examina-tion by Camp. Camp asked Buchanan if it was his testimony that while he(Buchanan) was "working overtime 14 hours a week . . . the cable tools weren'teven running."At this point Wilson objected and said : "I would like advicefrom counsel whether a cable tool is the same as a spudder.We have been talk-ing about a spudder. Is a cable tool and a spudder the same thing? If not Iobject to the ambiguity of the question." Camp replied : "I don't see that it is upto me to educate you on what little I know of oil field technology."Wilson : "Iaddressed my remarks to the Trial Examiner and suggest counsel address hisremarks to the Trial Examiner." At the hearing in this proceeding Camp saidhe considered his reply to Wilson in the instance related as being "an improperremark and I should not have "made it."He said that at the time he had inmind Wilson's refusal to cooperate with them in regard to the stipulation con-cerning the CIO noncompliance after they had stipulated as to commerce facts,and at the time felt if Wilson was not inclined to be cooperative he would not be.The next incident during this second day injected into the case for the first timethe charge by Wilson of "lying" on the part of company officers or supervisors.As has been related,supra,in giving an outline of the facts and issues in the OhioOil Company case, when the rotary rigs were put in operation at the Yates Field,in 1947, the twg dischalgees, Davidson and Buchanan; who had theretoforeworked as "roustabouts," were transferred and worked together on a rotary rig.The rotary crews worked six 9-hour days or 54,hours a week. All other employeescontinued to work 40 hours a week.After the rotary rigs had been in operationfor "over a year," the Company, in February 1948, put a spudder machine inCompany was going to get a spudder. The spudder jobs were to. and did, pay ahigher hourly rate than the rotary rig jobs.All employees qualified to work ona spudder, including Davidson and Buchanan, were afforded ample and full op-portunity to bid for a job on the spudder. In the course of his testimony which:preceded, and was completed prior, to the incident I am about to relate, Davidsonhad testified that several days before the spudder was put in operation the "farmboss," Bill Williams, came over to the rotary rig and said : "Jack did you meanwhat you told me awhile back to be a bid on that spudder," that he replied : "Idon't remember what I told you Bill," that Williams then said: "You told me one 82 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDday you would kind of like to have a run(on the spudder).-Well,we figured itout and you boys will work six 9-hour days and the tools(the spudder) will beconfined to five 8-hour days and it would be just a few cents difference a day inyour rate of pay and you furnish your own transportation if you work on thetools"(the spudder),and that he, Davidson, said: "I believe I'll pass it up Bill,I am satisfied where I am right now." Davidson said he told his fellow employeeson the rotary rig what Williams had said and Buchanan said : "He did not wantthe job on the spudder because he would bust his tires all to pieces driving his carover the rocks."On direct examination Buchanan testified to an almost identicalconversation with "farm boss"Williams,who was the only supervisor with whomeither discussed a spudder job. It does not appear what authority,if any, the"farm boss" had in connection with assignment of jobs or receiving and actingon bids or in fact just what his authority was. Several days later in February1948 the spudder was put in operation and from the beginning the men on thespudder worked 6 days a'week in 8-hour shifts or 48 hours a week. They at notime worked 5 days a week.So far as appears,although they claimed that inthe conversation with the "farm boss" he had told them the spudder operativeswould work only 40 hours a week, five 8-hour days, neither Davidson nor Buchananthen or thereafter during the approximately 5 months that elapsed)before the cut-back was made,in July 1948,in the working time of the rotary crews,from 54 to45 hours a week, charged or complained that they had been lied to, deceived, ormisled and was thereby kept from bidding on the spudder jobs. In fact David-son testified that until he received the notice that the rotary was going to be cutback(in July 1948)he "was perfectly satisfied"and thought the Company hadtreated him"fair up to that time" (OTr. 146).As the Trial Examiner found,no complaints on the part of Davidson or Buchanan,or other members of therotary crews,arose or were made "regarding working conditions"prior to thecut-back in July 1948.The testimony of Davidson and Buchanan was devoted forthe most part to the complaints which arose among rotary workers because of thiscut-back and the talk which they claimed then sprang up about getting the unionto organize the field, in which talk they claimed to have participated prominently,and with whom, where,and when they claimed to have talked about getting theUnion to come into the field in an effort to restore the cut-back It was not claimedthat there had been any union talk or agitation prior to the cut-back. It wassaid that prompted the union talk.This was the posture of the evidence in thecase on the second day,Davidson having completed his testimony, Buchanan wason the stand and under cross-examination,his direct examination having beencompleted.Camp was interrogating Buchanan about overtime work,the cut-back and the complaints in that connection.Wilson objected to-that line of ques-tioning as being "immaterial and irrelevant."In support of this objection Wilsonstated to the Trial Examiner :The complaint indeed is not whether anybody was cut-back from anything.The complaint is that these two men, Davidson and Buchanan,were firedfor their union activities.Now, . . . it has been brought out that theycommenced their union activities because of certain other complaints thatthey privately had and other men had, and those complaints were not simplythat they had been cut back some period of time but that they had beenliedto, told that if they took a job on a spudder they would only make 20cents a day more because the spudder would only work five days a week,but they on the rotary rig would work six days a week, and their complaintwas that the Company by solying to themkept them from bidding on thejobs for the spudder . . . and that asa result of those liesthe men workingon the rigs not only did not bid and get a job on the spudder, but then,contrary to what they had been told,they did not continue to work six days JOHN L. CAMP83per week but worked only five days a week, and the men on the spudder,contrary to what the men on the rotary rig had been told, instead of workingfive days a week worked six days a week, so in the end the men on the rotaryrighaving been lied to,and having refrained from bidding lost not only theirovertime but also lost an increased amount of money which they would havemade if they had bid on and gotten the job on the spudders. That is thecorrect complaint.... [Emphasis supplied.]Wilson having thus charged the Company with resorting to the device of lying,Camp pursued the matter in the further cross-examination of Buchanan seekingto learn from Buchanan who and when anyone representing the Company had"lied" to him about the spudder as Wilson had charged. Instead of attributingthe "lying" to "farm boss" Williams he said a Foreman Phillips had "lied," andthe whole matter about lying was resolved to this : Davidson and Buchanan saidthat when on Friday afternoon July 2, 1948, Foreman Phillips announced thatthe rotary rigs would thereafter be shut down on Saturdays, he was asked ifthe spudder was also going to be shut down and he said it was but that thespudder continued to work on Saturdays.This is the only "lying" Buchananattributed to any company supervisor or official (OTr. 258, 262).Later on the same day when General Counsel's witness Hugh L. Stephen wason the witness stand 4 and under cross-examination, conducted by Orn, Stephensaid that prior to the service upon him of a subpoena he had not talked to any-one but his boss at the place where he worked in Iraan about the case. Later headmitted that Davidson and Buchanan had come to see him and he had talkedwith them "about the testimony" he was going to give in the case (OTr. 284,285, 286).On redirect examination Wilson asked Stephen to tell "what wassaid" in the conversation with Davidson and Buchanan.Orn objected on theground, "That would certainly be hearsay testimony as to us" (OTr. 293). Thefollowing (OTr. 294, 295)then ensued :WILSON. This is something brought out on cross-examination . . . I wantto find out what was said.ORN. I did not ask him anything that was said. I asked him when wasthe first time he ever talked with these men-due to the fact that he saidhe had never discussed his testimony with anyone and then later said hehad talked with these two men and certainly any conversation that trans-pired after these men were discharged, outside our presence, is not admissible.WILSON. That is precisely what I want to develop. On cross-examinationhe was asked if he talked about his testimony which as we all know is atrick question and-ORN. Your honor,that is the third or fourth time counsel has said that.WILSON. If you don't know it is a trick question, I know it is a trick ques-tion.It is the old army game.TRIAL EXAMINER.Wait a minute.ORN. I ask the Court to instruct counsel to conduct himself as a counselshould conduct himself.TRIAL EXAMINER. Let's avoid personalities and get down to trying thismatter.4.Third day (Thursday, October 20, 1949)The hearing was adjourned at 1:15 p. m. until the following Monday. Duringthis session the General Counsel called two witnesses, Buchanan's wife, and4The Trial Examiner did not credit Stephen's testimony concerning conversations withForeman Phillips. 84-1-DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharlie Phillips, son of Foreman Phillips, who had worked during his collegevacation in the summer of 1948 as an "extra man" on the rotary rigs. The Gen-eral Counsel's case-in-chief was concluded with the testimony of these two wit-nesses.5.Fourth day (Monday, October 24, 1949)The Respondent Company called R. C. Gwilliam as its first witness. I haveheretofore identified Gwilliam as a vice president of the Company, formerly anattorney for the Company, and since 1937 division manager in charge of the Com-pany's Houston division with offices at Houston, Texas. I have also mentionedhis long acquaintance with Camp, the close personal friendship that existed be-tween them, and Camp's high regard and respect for Gwilliam. Camp interro-gated Gwilliam on direct examination. I note here that Orn was not present atthis session nor on the following 2 days of the hearing at Rankin.He attendedand participated with Tell in the hearing when it was resumed at Midland, Texas,on November 29, 1949, after Camp's exclusion.At least so far as the Company's Houston division is concerned, the final au-thority to effectuate the discharge of a rank-and-file employee is vested in thedistrictmanager at the Houston office, in this instance, Gwilliam.The fieldsuperintendent and foreman may recommend the discharge but same cannotbecome effective until and unless the division manager approves the recom-mendation and authorizes the discharge.The steps leading to the discharge of Davidson and Buchanan were as fol-lows : Sometime in July 1948, after the cut-back in the working time of therotary crews, Foreman Phillips recommended the discharges to Field Superin-tendent Bascom, who communicated same by telephone to District Superin-tendent Sears at the Midland, Texas, officesSears went to the Yates Field anddiscussed the matter with Bascom and Phillips.LaterWilbur Chalfant, thepersonnel director for the Houston division, made a report to Sears concerning aconversation he had had with Davidson and Buchanan and two other employeesworking on the same rotary rig. Thereupon, on July 26, 1948, Sears trans-mitted the recommendation with his concurrence therein, by telephone, to Gwil-liam at the Houston office.Apparently this telephone communication from Sears was the first information Gwilliam had about the matter.Gwilliam testified that, on that occasion,Sears informed him that Bascom and Phillips were recommending the dischargeof Davidson and Buchanan because they were not performing their work as theyhad in the past, "were loafing on the job, making many complaints, and showeda very great dislike for the Company and their jobs and enumerated the com-plaints" they were making.Gwilliam said he told Sears he could not remem-ber "all those complaints" and to write him a letter listing them, which Searsdid.Upon receipt of Sears' written statement setting out the complaints, withhis observations as to each, Gwilliam discussed the validity of the complaintsand the discharge recommendation with A. L. Henderson, division productionsuperintendent, and Henderson's assistant, J. D McBrayer, members of the di-vision office staff, who advised him that the complaints were without merit.Gwilliam then talked with Personnel Director Chalfant about his conversationwith the men at the Yates Field, and on August 5, 1948, authorized the dis-charges.He left the next day for a vacation from which he returned August 28.The discharges were effected in the meantime.Under date of December 8 and 13, 1948, Davidson and Buchanan, respectively,each made a request by letter directed to the Company at Iraan, and received atthe Yates Field office by Superintendent Bascom, that the Company send him a JOHN L. CAMP85"written statement of the reasons" for his dischargeEach received a reply,under date of December 21, 1948, signed by Bascom stating: "We terminatedyour employment because you were not rendering the character of services thatour operations require." It was stipulated that the Davidson and Buchananletters were received by the Company and that the Company replied by the letterssigned by Bascom.These letters became the subject of a long and exhaustive cross-examination ofGwilliam by Wilson. In the course of this cross-examination Gwilliam said ineffect that his recollection was that he did not personally see the Davidson andBuchanan letters until after the charge was filed or at least it was sometimeafter they were received by Bascom at Iraan but that he was advised of andfully "cognizant" of the contents of the letters before the replies were sent.Hewas asked, "With whom" he had conversations about the contents of the David-son and Buchanan letters. It is apparent it was meant prior to the dispatch ofthe replies.Gwilliam answered that he did not have such conversation withBascom, "I think it was someone in the office. I think it was Henderson."Ashe recalled he told Henderson to tell Bascom "be could ,vrite them in detail orwrite them that the type of service they were rendering was not satisfactory tothe Company " Pressed in a line of questions as to who other than Hendersonhe talked to about these letters, he said that he "may have talked to two or threepeople in the office," that his recollection was he "talked to Henderson and toldhim to handle it and he did," and that he did not talk to Sears about the letters.At this juncture the following (OTr. 468, 469) occurred:Q.Didn't you want to find out from somebody why they hadn't given thesemen reasons for, their discharges?A I understood they knew all the time why they were discharged.Q.Who told you that your men had told them?A. Mr. SearsQ.When did Mr. Sears tell you?A. At the time he told me on July 26-the men knew the reason for theirdischarge.Sears told me later on that they had been told, after this chargewas filed.Smile if you want to I am trying to tell you the truth. I amgetting a little mixed upSmile if you want.Q. Just answer my question.A Don't you sneer at rue.WILSON. I ask the Trial Examiner to instruct this witness to conduct him-self in a proper fashion and not to be haranguing counsel for General Counsel.who is conducting himself in an orderly manner.CAMP. We move that be struck from the record.WILSON. I submit, in view of this witness, looking at me and directing menot to smile, not to sneer, and so forth, that he be instructed not to haranguenie while I am conducting a cross-examination of him in an orderly manner.TELL. I submit he is not haranguing counsel and renew the motion thatthat portion be stricken.TRIAL EXAMINER. We will let the record remain.In the course of his testimony, in the instant matter, Tell was asked hisrecollection of this incident in theOhio Oil Company/hearing.He said, "Ican't visualize the thing in my memory . . . it seems to me he (Wilson) wassmiling.I can't say lie was sneering . although I am sure Mr. Gwilliamthought it was a sneer." Respondent's witness Phillips 6 said Wilson was rightup close to Gwilliam at the time and asked Gwilliam a question, that whenGwilliam gave his answer Wilson "walked back . . . and started to laugh."The foreman who sat with the Company's counsel during the hearing.974176-52-vol. 96-7 86DECISIONSOF NATIONALLABOR RELATIONS BOARDReturning to Wilson's cross-examination of Gwilliam,continuing after thisflare-up,Wilson inquired of Gwilliam when he had told Sears that he(Sears)was to give Davidson and Buchanan the reasons for their discharge.I do notdiscover that the witness had so testified.Be that as it may, Gwilliam repeatedthat it was Henderson,the division production manager,whom he had instructedto attend to the answering of the Davidson and Buchanan letters "and thathe could go into detail or tell them approximately what" was stated "in theletter" signed by Bascom.The line of questions as to whether he had discussedthe letters with anyone other than Henderson was resumed and was followedby questions as to when he gave Henderson those instructions.In the midstof one question Gwilliam interrupted with "Wait a minute."Wilson continuedwith the question,asking Gwilliam not to interrupt.When the particularquestion was completed, instead of answering it Gwilliam stated that he hadbeen in error in saying it was Hendersonwithwhom he had discussed theletters and to whom he had given the instructions concerning the replies, thathe now recalled that Henderson was in Terre Haute, Indiana, during thattime and that it was McBrayer,who was Henderson's assistant,instead ofHenderson.This information was volunteered by Gwilliam. Then followedcross-examination along the same line of questionswhich hadbeen propoundedconcerning what and when he had told Hendersonwithreference this time toMcBrayer.Camp objected to continuing this line of cross-examination further,and argued the objection.The Trial Examiner inquired of Wilson the purposeof further pursuing this line of cross-examinationWilson answered : "Credi-bility for one thing" (OTr. 474, 475) and requested that the witness be excusedwhichwas done.Wilson thereupon presented an argument against the objec-tion in the course of which he said(OTr. 476) : "This man's credibility hasgone all over the lot on this examination."The argument pro and con on theobjection continues over several pages of the transcript(OTr. 476, 477, 478,and 479)with Camp and Tell arguing that there was no issue about the Davidsonand Buchanan letters and the Company's reply, as they had been admitted inevidence by stipulation,and that the line of cross-examination which had beenpursued at length was directed to wholly immaterial issues.Wilson continuedto argue that the cross-examination went to Gwilliam's credibility as a witness.Upon a further question by the Trial Examiner concerning the materiality ofthe line of inquiry Wilson was making, Wilson said (OTr. 478), "He (Gwilliam)is contradicting himself . . '. I say the materiality is certainly this man's credi-bility.This man is contradicting himself under oath on the witness chair."Later Wilson said(OTr. 478) : "I again repeat,I am in the middle of havingthiswitness contradict himself on the things he has said before under oathand that is certainly pertinent cross-examination."It was at about this pointthat Tell, addressing Wilson, said (OTr. 478, 479) : "It is apparent the witnesswas confused with all of your very apt and special skills as counsel, you areabout to-well, perhaps not jump down his throat, that perhaps is not a goodword, but perhaps the record ought to show you were raising your voice andyour demeanor towards the witness was perhaps sufficient to provoke confusion."Thereupon the record shows the following :Wu.soN. I ask the Trial Examiner to strike those remarks or that over-ture of William Tell.TRIAL EXAMINER. The record may remain.WILSON. Does the Trial Examiner deny my request to strike the remarksof counsel for the Company that I was raising my voice and acting in amanner which would confuse the witness which I emphatically deny.TRIAL EXAMINER. The remarks may be stricken.We will take a fiveminute recess. JOHN L. CAMP87After the recess, Wilson resumed his cross-examination of Gwilliam along thesame line (OTr. 479, 480, 481), with whom did he discuss the "contents of thoseletters," and Gwilliam reiterating his earlier statements of the matter saiditwas "someone in the (Houston) office," that he had first thought it was Hen-derson but it could not have been as he now recalls Henderson was in Indianaat that time and presumes it was Henderson's assistant, McBrayer. This withvariations as to whether Gwilliam had discussed the letters directly with Bascomwhich Gwilliam denied, continues into page 482 of the Ohio Oil Companytranscript.Itwill be remembered that Gwilliam was the first witness called by the Re-spondent Company.He had not testified or advanced any claim nor attemptedto do so that anyone representing the Company in a supervisory position atthe Yates Field had told Davidson and Buchanan the reasons for their dischargeat the time they were discharged. Indeed it was a matter about which he couldnot have had, and did not have, any personal knowledge. The discharges wereeffectuated at Iraan (the town site in the Yates Field) by Foreman Phillips at atime when Gwilliam was absent even from Houston on vacation but the situationwould have been the same in that regard had he been in the office at Houston.Gwilliam had said, in reply to questions during the cross-examination, that he"assumed the men in the field" (field supervisors) had told Davidson and Bu-chanan why they were being fired, but that "what they told them I don't know"(OTr. 458).However, Gwilliam had not undertaken to deny or affirm thatDavidson and Buchanan had or had not been told by the field supervisors, who.notified them they were being discharged, the reasons for their discharge at thetime they were discharged.With this the situation at this point in the cross-examination of Gwilliam the following occurred, as shown by the transcript(OTr. 482 and 483) :Q. (By Mr. Wilson:) Now, isn't it a fact that the first time you discussedwith Bascom whether or not Bascom had told Davidson and Buchanan whythey were fired was after the charge had been filed by the Oil WorkersInternational Union ; isn't that the first time you discussed it with Bascom?A. I don't know.Q. Now, think back, take all the time that is necessary-CAMP. Your honor the witness has already answered the question, hedon't know.We believe this line of interrogation has passed all reasonableends.We ask that he be instructed to get on-something else.TRIAL EXAMINER. I wonder what the materiality is. I can't quite seegoing further into this.WILSON. I believe the evidence in this case will show that these witnesses(apparently reference is to Davidson and Buchanan) never were told whythey were fired, excepting by these letters, General Counsel's EXhibits 15-Aand 14-B,and that this story that they were told is a concoction created,[Emphasis supplied.]This accusation, made by Wilson as a purported legal argument going to themateriality of a certain line of interrogation, implying that one or more of theCompany's officers, or supervisory personnel, or other representatives connectedwith the preparation and presentation of its defense, which could well includeits counsel, had, after the charge was filed, made up or devised a false anduntrue version of what was said and done in connection with, and affecting, thedischarge of Davidson and Buchanan, and that witnesses had been preparedto testify to same, on behalf of the Company, knowing same to be false, with -the implication pointing immediately and directly to Gwilliam, the witness thenunder cross-examination and whose credibility and integrity had been previouslyrepeatedly impugned by Wilson, was to say the least galling to counsel for the 88DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany and was resented by them, particularly Camp because of his relation-ship with, and respect and friendship for, Gwilliam.On cross-examination, in the instant proceeding, Wilson said in effect that hisaccusation of concoction and fabrication was specifically directed to Gwilliam,that at the time he made the accusation-it was his "opinion that Mr. Gwilliamwas not merely testifying as to things which weren't true, but that he waslying," that it was his "position," at the time, "that the story that the witnesshad told was a concoction created and fabricated after the charge was filed," andthat he "considered that ... to be the equivalent of saying that the man waslying "Asked on cross-examination if in his experience as a lawyer he wouldregard a charge that testimony had been concocted as carrying with it animplication, that the lawyer whose witness was involved had anything to dowith or had participated in the concoction, Wilson said "it could" (Tr. 106) havethat implication but that in this instance, it was his opinion there was no occasionfor the Company's counsel to assume he was "charging" them "with havingsomething to do with the concoction or fabrication" because "This was testi-mony which came from this witness (Gwilliam) out of his own mind while hewas on the stand on cross-examination and could not have come from any thoughtor idea given to the witness by counsel" (Tr. 106). Then the following questionand answer (Tr. 106) :Q. You regarded Mr Gwilliam as lying on his own, without the assistanceof his counsel.A. That is correct.Tell said that by the accusation of concoction and fabrication, he understoodWilson was charging "that this witness was not telling a true story of what tookplace and that it was created by someone, possibly including counsel for theRespondent, and put in the mouth of the witnesses," (Tr. 310) and that he didnot consider it "conformable to the standards of conduct expected of an attorneyto characterize testimony being presented by another attorney as concocted andfabricated" (Tr. 317).6.Fifth day (Tuesday, October 25, 1949)This entire day was spent in the examination of one witness, Frank Bascom,the field superintendent at the Yates Field.Eighty-eight pages of the transcript,524 to 612, is taken up with the direct examination and 107 pages, 612 to 719,with the cross-examination, which was not completed.The cross-examinationwas resumed on the following day and was still in progress when the assaultwhich terminated the hearing at Rankin occurred.During the cross-examinationon this fifth day Wilson was questioning Bascom about the date of a reclassifica-tion of Davidson and Buchanan from "roustabouts" to "well-puller No. 2" jobs.It seems that previously there had been a stipulation of some kind made aboutthis reclassification.Tell objected to the line of questioning "in view of thestipulation "A long argument in which Wilson, Tell, and Camp all participatedensued (OTr. 639, 640, 641, 642 and 643)In the course of this argument Camp(OTr. 642) made a statement during which he referred to the stipulation.There-upon the following (OTr. 642) occurred :WILSON. Sir, I am not going to say anything further after this remark.In the first place, I heard several misstatements on the part of Mr. Camp.I didn't request the stipulation.CAMP. I deny I made any misstatements.WILSON. The record will show whether or not misstatements were made.I say they were made.CAMP I say they weren't.- JOHN L. CAMP89About this exchange, Camp sail{ that from Wilson's manner and tone of voicehe (Camp) thought Wilson meant, and was accusing him, of deliberately makingmisstatements (Tr. 607).Shortly thereafter withWilson pursuing the sameline of questioning, this occurred (OTr. 648)WILSON(to Bascom). Is it your testimony that nobody recommended, thateither Davidson or Buchanan be reclassified. It isn't necessary to look atcounsel.CAMP. We object to a remark like that.TRIAL EXAMINER. Yes, lets avoid these personalities.Later Wilson asked Bascom :Q Can you tell us approximately how many of your employees in thefield were employed after Davidson and Buchanan?CAMP. We object to that your honor.WILSON. It has to do with their seniority. Its been discussed ad infinitumand ad nauseaum (OTr. 667).Wilson says that somewhere about here in the cross-examination of Bascom,during that part covered by pages 668-672 of the transcript in the Ohio Oil Com-pany case, Camp advanced upon him (Wilson) and attempted to "grab" fromhis hand a paper or document which Wilson held in his hand, same being awritten pretrial statement which a field examiner had prepared during an in-terview and interrogation of Bascom and which Bascom had signed. Thereis of course nothing in the transcript concerning the movements of either CamporWilson during this period.At the time the controversy about the Bascomstatement arose Wilson, engaged in the cross-examination of Bascom, was stand-ing near the witness 'stand on the left side of the counsel table, on which sidecounsel for the Company were seated.Wilson held a paper in his hand whichconcedely was the written pretrial statement which the field examiner had ob-tained from Bascom.The following maneuvering then occurred-as shown bythe Ohio Oil Company transcript, pages 668 to 675, inclusive.Wilson first askedBascom if he knew Byron Guse, a field examiner, if he had a conversation withGuse and gave him a statement, and if he (Bascom) had read and signed thestatement, all of which Bascom answered-in the affirmative (OTr. 668).(OTr. 668)Q. You swore that the matters contained therein were true?A. Didn't swear to it, no sir.Q. Prior to the time that you signed it, had you read all the statement.(OTr. 669)A.Most all of it, yes sir.Q.What parts didn't you read.A.Well, I just sketched over it. I might have missed some of it. I don'tknow, might have read it all.Q Did you read a part which said, "I have read the above statement of21/4 pages and the contents thereof are true to the best of my knowledge andbelief." 90DECISIONS OF-NATIONAL LABOR RELATIONS BOARDTELL : Are you quoting from that statement now counsel?WILSON : I am asking him if he read a part of the statement he signed.CAMP : We object to the question because there is no evidence in thiscase that that is contained in the statement.He is making an assertionthat that isin a statement.WILSON : I didn't say it was in the statement.CAMP: We object to it, your Honor,unlesshe puts the statement out onthe board, open and above board here.TRIALxAMINER: I think counsel is right to object to the use of thestatement at this time but if you want to see it, it is up to you to request it.sss*es(OTr. 670)TELL: Mr. Examiner, I would like to make a request at this time to seethe statement of Mr. Frank Bascom.TIDAL EXAMINER: I will grant that request.WILSON. I submit as soon as it is used, they have the right to use (sic)it.TRIAL EXAMINER. I think for all practical purposes (OTr. 671) counselhas the purported statement in his hand, and has used it-I think in fair-ness,the parties should be entitled to see it.Wilson did not comply with the Trial Examiner's ruling and permit counselfor the Company to first see and inspect the statement, and instead the following:(OTr. 671)WILSON. I am just beginning to use it and when I use it, sir, they aregoing to have it, there is no question about it.TELL.I submit that the pending question contains a statement in there.Did you read that portion of the statement thus and so, I now request theGeneral Counsel to-WILSON (interrupting).Mr. Trial Examiner there is a pending objectionto the question and, not having been ruled on, I now withdraw the question.CAMP.Your honor, we ask that no further questions be allowed withreference to any statement until the statement itself has been exhibited toCounsel for Respondent.TRIAL EXAMINER. I think that is a fair request.WILSON.Mr. Trial Examiner, you mean I may not have it identified bythe witness.He doesn't even know whether it is his statement I have in myhand yet.Let us have it identified.KENT. I think counsel have the right to inspect the paper you have inyour hand.CAMP. If he is going to use it, we want toinspect It.WILSON.I am going to use it and I ask permission to have it identified.(OTr. 672)TRIAL EXAMINER.All right, if you are going to have it identified.WILSON. I am going to immediately.Even the process of identification was marked by objections which the TrialExaminer sustained when Wilson, in asking Bascom to identifyhis signature onthe third page and purporting to direct Bascom's attention to the location ofthe signature on that page which was of course plainly discernible, stated that JOHN L. CAMP91the wordson the line above the signature read : "sub-scribed and sworn to be-fore me this12 day of January 1949, at Iraan,Texas"(OTr. 673).Havinghad the statement identified Wilson offered it in evidence "for thepurpose ofimpeachingthiswitness" (OTr. 674).Whereupon (OTr. 675) Tell objectedbecause"counsel for Respondent had not had an opportunityto examine thisstatement."To which Wilson rejoined (OTr. 675) : "Well of course,sir, onceit isoffered,it isright on the table for anybody and everybody to examine, and itis now on the table for Mr. Tell, Mr. Camp, Mr. Orn or anybodyelseto read,study, or do whatever they wish with it."Wilson was unable to fix the point in that period of the controversy aboutBascom's statement coveted by the foregoing portion of the transcript at whichhe says Camp advanced upon him and attempted to "grab" the paper from hishand.Describing the alleged incident in his testimony in this proceeding (Tr.195)Wilson said, Camp "approached me with his hand out for the paper, withthe palm upward," his arm was extended "more or less perpendicular to hisbody as if he were expecting to have something put in his palm. I held the paperclose to me and then the hand (Camp's hand) turned so that the palm beinginstead of upwards was downwards and he reached for it as if to grab itand I made a quick turn and walked away from him with my back to him."Wilson further said (Tr. 196, 197) that "I have no doubt Mr. Camp wantedto . . . and was attempting to physically take the paper away from me andI believe (he) would have done so but for the fact I turned my back."Herecounsel for Camp, cross-examining Wilson, after reference to the transcriptin theOhio Oil Companycase, inquired (Tr. 198) : "It seems to me that theTrial Examiner on at least two occasions granted the request that it beturned over.Are you clear in your mind that nonetheless Mr. Camp was pre-paring to take it away from you physically rather than expecting you to handitover?"Wilson answered (Tr. 198) : "I am completely clear in my mindthat he at first, with his hand out, expected me to hand it over'and when Ididn't hand it over I am completely clear in my. mind that he intended tograb it from me." Camp said he has not now any recollection of such anincident and that (Tr. 551) "In addition to saying that I don't remember anysuch thing as that, I want to say I am sure I was never about to takeanything away or try to take anything away from Mr. Wilson."Witnesseswho testified in this matter and who were present in the courtroom duringthe controversy concerning the Bascom statement when this incident is allegedto have occurred, in addition to Wilson and Camp, were the Trial Examiner,Tell, Davidson and his wife, and Foreman Phillips. The Trial Examiner said(Tr. 664-665) that he has no recollection at all that Camp "attempted to takethat paper away from Mr. Wilson" and that he observed no "conduct by Campwhich struck" him as being "in any way untoward, or out of line, orsignifi-cant" in connection with the controversy about the Bascom statement. Tellsaid(Tr. 313) that he does not recall the incident to which Wilson had testi-fied "when Mr. Camp sought to take this paper away from him" and added :"It could well have been that Mr. Camp reached his hand out for that particularpaper.I don't have any recollection of his trying to grab a paper from Mr.Wilson."Foreman Phillips said (Tr. 464, 465) that he recalledthere was adiscussion between the lawyers and the Trial Examiner as to whether Wilson"should hand over" Bascom's statement to Camp and Tell but does not recall"any attempt by Mr. Camp to take the paper away from Mr. Wilson or giveindication that he was preparing" to do so.Davidson, one of the dischargeeswho was one of the General Counsel's principal witnesses, was not asked aboutthis incident.All of these witnesses were seated close by within the bar space, 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDCamp, Tell, and Phillips along the left side of the counsel table, Davidsonon the other side of the table, with Wilson standing on the left side of thecounsel table near the witness stand.Mrs. Davidson, the only witness tendingin any way to support Wilson's version, was seated in the second row of seats inthe public space beyond the bar rail, a distance of perhaps 16 or 17 feet fromthe scene of the alleged incident. She described Camp's actions, includingthe purported movement of his hands, even more graphically than Wilson did.She said (Tr. 262) : "Mr. Camp reached for the paper and Mr. Wilson justpulled it a little farther toward him and then Mr Camp reached for it" withthe "palm down," that she would say (Tr. 263) "he (Camp) grabbed for it,"that (Tr 268) she remembers distinctly that Camp reached out first "with hishand out, palm up as though he expected to receive the paper, Mr. Wilson justpulled the paper closer to him" and (Tr 270) "Mr. Camp grabbed for it," and"1 imagine . . . if Mr. Wilson hadn't turned around he would have gotten thepaper."She said (Tr. 270), that she interpreted Camp's movements to meanthat lie was trying to tale the paper "by force," then the following questionsand answers -(Tr. 271)Q What do you think occurred that caused him to change his mind.A Some argument went on, I think, and Mr. Wilson said he wasn't readyto show that paper.Q And then Mr. Camp abandoned it?A. That is right.It is my conclusion that at one of the times the Trial Examiner ruled that theCompany's attorneys be permitted to see the instrument, Camp, as Tell says,may well have extended his hand expecting to receive the paper. I, do notbelieve that Camp either intended or attempted to seize and take the paper fromWilson by forceThe only suggestion Wilson seems to advance for his con-clusion that Camp was bent on so doing is that Camp's hand, he says, turnedfrom a palm up to a palm downward position as he reached for the paper, whichhe thought indicated an intention on Camp's part to grab or snatch the paperforcibly from him.He does not say that Camp moved toward him at the time.It is my opinion there was no actual or reasonable basis for such belief onWilson's part and that he did so construe the mere reaching out of the hand byCamp to receive a paper which the Trial Examiner had directed be turnedover to him, for his inspection, indicates a wholly unwarranted conclusion evi-dencing to some extent the effect of the emotional atmosphere that had developed.Further, as I view it, and from. my observation of the witness, Mrs. Davidson'stestimony has taken on color and detail, which it is unlikely was actually notedat the time, as in retrospect, and in the light of subsequent events, she hasundertaken to recall the purported incident. I am also inclined to doubt thatin realityWilson did at the time accord the incident such a sinister signifi-cance as now in retrospect he and the General Counsel profess to view it.Later, on this day, pursuing the cross-examination of Bascom, Wilson askedBascom (OTr. 692) if he wished "to change the testimony which you havegiven while on this witness stand."Tell objected on the ground that Wilson'sinquii ies concerning the matter then being explored had not been properlylimited in timeWhereupon Wilson said (Tr. 693) : "I submit the question isperfectly proper on cross examination.They will have an opportunity torehabilitate this witness, if it is possible."As this fifth day session, which commenced at 9. 30 a. in., wore on its hecticway toward adjournment at 6:45 p. m., with Wilson asserting that Bascom JOHN L. CAMP93had sworn in a statement given 'by him to the Company's lawyers that Buchananand Davidson "were cussing the Company repeatedly" and that as a witnesson the stand he had testified under oath that "he had never heard of JackDavidson ever cussing anybody or anything."The term "cussing" was usedin the Bascom affidavit. It was explained that by such term Bascom did notmean profanity but that Davidson and Buchanan had been unjustly criticizingand making accusations against the CompanyDuring the cross-examinationBascom admitted that he had never heard, or heard of, Davidson"cursing"[em-phasis added] anyone (OTr. 712, 713). This line of questioning by Wilsonwith his argumentative insistence that the witness had sworn both ways andhis credibility was thereby impeached, and the objections and answering argu-ments of Camp and Tell about the matter, resulted in considerable wranglingwhich came to an end a moment before adjournment for the day, in fact thelast thing that occurred in reference to the testimony, as follows : Camp declared(OTr. 719) that the witness "can not be impeached on the word `cursing'."WILSON.witness.CAMP.I object to further testimony from Mr Camp in front of thisLet the witness be excused then I want to please the oppositioncounsel, very anxious to please. I want to be heard on- ' -At that point the Trial Examiner interrupted and ruled on Wilson's pendingoffer, denying same (OTr. 719). In this proceeding Wilson testified (Tr. 87)that, "When Mr. Camp said that he was looking directly at me, standing up, hishead jutting forward and the tone of his voice was such as let me have no doubtthat Mr Camp really did not wish to please me in a manner which would bepleasing to me.He was sarcastic, at least in his expression that he wasveryanxious to please me." I am unable to appraise Wilson's judgment about Camp'shead "jutting forward" but from the context of that which had preceded thisutterance I am satisfied that Camp was not at the moment really concernedor anxious about pleasing Wilson and that he spoke sarcastically.7.Testimony concerning general conduct of attorneys during hearing in theOhio Oil Company caseWhen Camp was tinder cross-examination, in this hearing, Davis, the at-torney representing the General Counsel, asked him (Tr. 617) : "Wouldn't youalso say, Mr. Camp, that prior to October 26 (the day the assault occurred) thatmaybe you made remarks and answers and so forth that were calculated tobe cutting to Mr. Wilson?" Camp answered : "I think so Mr. Davis. I don'twant to take the position at all that my conduct in this case was exemplary."Tell said (Tr. 318) that, in his opinion, Wilson's "demeanor" during the hear-ing in theOhio Oil Companycase was at times "characterized by an attitudeof sarcasm" toward opposing counsel and the witnesses.Camp complained generally that Wilson persisted in injecting assertions,accusations, and conclusions as to a witness' credibility or truthfulness intoarguments to the Trial Examiner going to the materiality or admissibility ofevidence and on such occasions attempted to argue the merits of the case tothe Trial Examiner.Further Camp said (Tr. 604, 605) that during the trial(of the OhioOil Companycase)Wilson "walked around a great deal, to andfro.He would walk back to the rail (separating the bar space from the public.space) and make part of his speeches to his friends in the audience when hebad some particularly cutting remarks to make"Testing Wilson's concept concerning the demeanor of a lawyer in the examina-tion of witnesses, particularly the cross-examination of witnesses called by theopposing party, about which the Company's counsel so often and vigorously 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplained during the hearing in theOhio Oil, Companycase, the attorney foiRespondent Camp made certain inquiries of Wilson (Tr. 135).Q. (By Mr. Rairrs:) Do you think it proper in the conduct of a caseto insult witnesses for the other side.A. Some people considersomethings to be insults that other people do notconsider insults ; but generally speaking witnesses should not be insulted inmy opinion. I can conceive of an instance where a witness might so testifyor so conduct himself as is perhaps worthy of an insult even from anattorney.Q. Do I understand the effect of your answer is that generally speakingwitnesses should not be insulted, that sometimes they should.A. Sometimes, I would not say should, but sometimes I can understandwhere an attorney might insult a witness-possibly should not-but I canconceive the. circumstances where he would and it would be in my opinionexcusable.Q. You think it proper in the conduct of a case to ridicule witnesses whotestify for the other side.A. It'salmost the same answerthatI gave in connectionwithinsultingwitnesses.Sometimes, well, I can conceive the circumstances where itis not so much the attorney who is ridiculing the witness as the witness whohas made himself ridiculous and counsel could comment on how ridiculousthe witness has become. I do not think it proper for counsel to make ithis business to ridicule a witness. I can conceive of the situation wherebecause of circumstances, it would not be unprofessional conduct forcounsel to do what I'd conceive to be ridiculing the witness.Arrangement of Courtroom at Rankin, Texas, Where Hearingin Ohio Oil Company Case Was HeldThe hearing in theOhio Oil Companycase, during the first 6 days,was held'in the courtroom of the district court located on the second floor of the countycourthouse at Rankin, Texas.Respondent's Exhibit 4 is a sketch drawn to scaleshowing the plan and arrangement of this courtroom. The courtroom is 36 feet,4 inches east and west and 40 feet, 9 inches north and south. It is 16 feet, 8inches from the west wall to the rail which separates the bar enclosure fromthe public space.A platform extends from the center of the west wall on which,at the center, is the judge's bench.Reference in the testimony herein as to di-rection, as left or right, means as one within the bar enclosure faces or lookstoward the judge's bench, i. e., faces toward the west. Adjoining and in line withthe judge's bench on the right or north side is the desk of the clerk of the court,and on the left or south side the desk of the court reporter. The reporter whocovered the hearing in theOhio Oil Companycase did not use this desk.Insteadshe took a position with her stenotype machine slightly to the front and to theleft or south of the witness box. To the left or south of the court reporter's deskis the witness box or stand. It is 10 feet 3 inches from the frontor east sideof the judge's bench to the bar rail. There is a row of 10 folding, theatre-typechairs within the bar enclosure, against and along the bar rail between the northand south swinging gates in the rail. This row of chairs, which doesnot extendthe full distance between the gates, is directly opposite the judge's bench.Thecounsel table is 3 feet wide and 7 feet long. It extends lengthwise east and westwith the east end back against this row of theatre-type chairs along the barrail and the west end extending to and being 1 foot 33/4 inches from the frontof thejudge'sbench.Thus the space between the west end of the table (the end JOHN L. CAMP95of the table is 3 feet in width) and the judge's bench is 1 foot, 3% inches. Thereis no open space or passageway at the east end. The judge's bench is 5 feet,4 inches in width and the left or south side of the counsel table is about on aline with the left or south side, or southeast corner of the judge's bench. Thejudge's bench is 471/4 inches high, from the floor of the courtroom to top of thebench.The counsel table is 303/8 inches high.There is just about sufficientroom, on each side of the 7-foot-long counsel table, for two attorneys seatedone behind the other, facing the judge's bench, to sit at and alongside the table.It requires only a step for the one seated in the front to reach the judge's bench.The other could move to the bench in two or, at most, three steps.8.Sixth day (Wednesday, October 26, 1949)On this sixth day of the hearing the cross-examination of Bascom was resumedand was still in progress when the hearing was disrupted and terminated by theassault.During the presentation of Respondent Company's case, Camp and Tell oc-cupied the two chairs alongside the left (or south) side of the counsel table andForeman Phillips sat just back of them in the row of chairs along and againstthe bar rail while Wilson, Davidson, who satin as anadvisor to Wilson through-out the hearing, and a union representative, F. H. Mitchell, when present, occu-pied the right side of the counsel table.Wilson said that he remained standingthroughout his "examination of any witness," and when "presenting an argumentto the Trial Examiner," and that on occasion during cross-examination of theCompany's witnesses he crossed over, through the 1-foot, 3.'4 inch space or pas-sageway between the west end of the counsel table and the front of the judge'sbench, to the left of the counsel table and stood near the witness box whilecarrying on the interrogation.On the morning of October 26, 1949, as the hear-ing was resumed with Bascom still under cross-examination, the position of theattorneys and Phillips and Davidson was as above stated,' with Tell who hadconducted the direct examination of Bascom seated in the front chair on andalongside the left side of the counsel table and Camp occupying the second chairdirectly back of Tell.During his direct examination Bascom had testified (OTr. 569, 570, 571, and572) that on one occasion in March' 1948, he drove up to well No. 2A and foundDavidson and Buchanan "sitting in the dog house" while the other two membersof the rotary rig crew "were out at the well" engaged in "closing the master gate,"that he told Davidson and Buchanan "they should be out there helping those fel-lows close that master gate," that Davidson and Buchanansaid,"We are just,warming our hands," and that Davidson and Buchanan "got up and put on theirgloves and went out to the corner of the rig and then over to the mud pump" butduring the short time he remained there they did not help the other two menclose the master gate.Asked who the other two members of the rotary crewwere on that occasion, he named them as Glen Hale and Marion Windland.In the course of the cross-examination on this sixth day Wilson commenced(OTr. 757) to interrogate Bascom concerning his testimony, above related, insubstance that in March 1948 he found Davidson and Buchanan in the "doghouse," at one of the wells, warming their bands while the other two members ofthe crew were engaged in trying to close the master gate.Wilson's interrogationwith Bascom's answers (OTr. 757, 758, 759) were as follows:Q.Do you know a former employee at Iraan on the Yates field namedMarion Windland?6 Apparently Mitchell was not present in the courtroom on this day.7 He said : "I believe it was in March(1948)as well as I can remember." 96DECISIONSOF NATIONALLABOR RELATIONS BOARDA. Yes, Sir.Q.He was transferred to New Mexico in December of 1947, was he not?A. Yes, sir.Q Did you have anything to do with his transfer?CAMP Just a minute. Did you mean December 1947?WILSON I meant exactly what my question was; yes, sir.CAMP All right.A. No, Sir; I did not.Q How do you fix the date of the transfer to New Mexico as December1947?A Well, I don't know that'that is the exact date but it is sometime alongabout that time, approximately.Q. It may have been earlier than December 1947?A It may have been.Q.What is your last recollection as to the date?A. As well as I can recollect, it was in December 1947.Q. At the time he was transferred, he was not working on rotary rigs, washe?A. Yes Sir, I believe he was.Q What crew was he on?TErL. That is objected to. I don't see how that is material to the issuesin this case.WILSON In the absence of the witness I will explain the materiality. Iconsider it quite material in consideration of his direct examinationTRIAL. EXAMINER. I will take the answer subject to motion to strike.TELL Thank you.Q What crew was he on at the time that he was transferred?A. I don't remember what crew.Q How many (rotary) rigs did you have at the time he was transferred,that is, back in December 1947?'A. There were three rigs.Q.Who were the head well pullers No. 1 on each of those three in Decem-ber 1947')A. That I don't remember.Q Glenn Hale was not a head well puller No. 1 at that time, isn't that so?A. No sir, I don't believe he was.Q So that at the time that Marion Windland was transferred he was notworking on a crew with Glenn Hale?A.Well, that I don't knowQ Do you know Al Phillips, nephew of Charlie Phillips?A. Yes sir.Q.He worked for the company?A. He worked a while for them, yes sir.Q Will you tell us when he started to work and when he stopped working?A. No sir.At this point,and beginningwithfirst line on page 760,the transcript in theOhio Oil Companycase shows the following:(OTr. 760)1.Dir. TELL. Objectto the materiality.2.Trial Examiner KENT What is the materiality?3.Mr. WILSON.May the witnessbe excused?I am sure that4I cansatisfy the TrialExaminer,but at thesame time-5.Trial ExaminerKENT..YOU may step out. JOHN L. CAMP976.(Witness excused from the courtroom )7.Mr. WILSON. It will not take more than a moment.8.Mr. CAMP. Your Honor, may we all have a recess?9.TrialExaminer KENT. We will take a recess when he explains10.the purpose.11.Mr. WILSON. This was this man's testimony on direct exam-12. ination.We will recall that now lie has testified that Windland13.was transferred in December of 1947.On direct examination he14. testified that in March of 1948 he reprimanded Buchanan and15.Davidson for being in the dog house at a time when Glen Hale16.and Marion Windland were trying to close a master gate. I am17.trying to establish-I believe I have-I ain establishing18. that Windland wasn't even there at the time and that a man named19.Al Phillips was in March of 1948, was part of the crew of Glen20.Hale, Jack Davidson and Buchanan.21.Trial Examiner KENT. How is that material to the issues22. inthis case?23.Mr. WILSON : If nothing else, credibility.24.Mr. TELL. Well, Mr. Kent, I submit that attacking the25credibility of the witness on small details that are not26material to the issue of this case, while I understand27.counsel's purpose in attempting to do so, I think it is highly28. irrelevant.29.Mr. WILSON. Credibility is always an issue for one thing,30.and a second thing, aside from that, this is one of the reasons31.they say they were firedOn direct examination he went through32.the various misdeeds of Buchanan and Davidson and one of the33.misdeeds is they were in the dog house instead of being out34.working and certainly if his recollection is it was at a time35.when Glen Hale and Marion Windland were working, it turns out36.Windland wasn't there, then the rest of the story can fall flat37.because the rest of the story, I am satisfied, I know is not38. true from what I have heard from my witnesses here, and that is39.what I hope to show.40.Mr. CAMP. We object to this continually trying to-41.(Mr. Camp struck Mr. Wilson.)42.Mr. WILSON. I would like a report on the record, sir.43.Will the Trial Examiner please make a report on the record of44. the-of the to say at least unfortunate incident which has45. just taken place.46.Trial Examiner KENT. Off the record.47.(Discussion off the record.)48.Trial Examiner KENT. Recess until 1: 30.49(Whereupon, a recess was taken until 1. 30 o'clock p. inAs a means of convenient reference in the course of my review of the evidence,discussion, and conclusions, which follow, I have numbered the lines in theforegoing verbatim excerpt from the transcript in theOhio Oil Coinpanycasecovering pages 760 and 761 thereofPreliminarily I note the following: (1) That line 41, in parentheses.-(Mr.Camp struck Mr. Wilson), was not included in and was not a part of the re-porter's notes.She did not make any such record or notation at the time theevent occurred, that was apparently inserted when the transcript was typed;(2) that there is considerable controversy as to what further or additional wassaidby Camp, and what, if anything, was said by Wilson at and after the pointwhere the dashes commence, in line 40, and immediately before the assault, 98DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich the reporter was unable or failed to record; (3) that the assault occurredat approximately 10: 45 a. m., and that the entry at line 49 showing a recess until1: 30 p. m., was made at approximately 11: 15 a. m. or about 30 minutes after theassault; and (4) that between the time of the assault and the statement ofWilson commencing at line 42, there was some colloquy, some inquiries, andnumerous statements among and by various persons, including Wilson, the countysheriff, Tell, Camp, and the Trial Examiner, none of which were taken by thereporter and, of course, do not appear in the record.a.The assaultAt the time Wilson requested that the witness (Bascom) be excused, the TrialExaminer directed the witness to "step out" and Camp requested a recess, cov-ered by lines 3 to 8 inclusive, Wilson was standing on the right or north side,about midway, of the counsel table, "immediately across from" Camp who wasseated in the second chair on the left and alongside the counsel table (Tr. 65and 170).Camp stood up when he made the request for a recess (line 8) butresumed his chair when the Trial Examiner said (line 9) : "We will take arecess when he [Wilson] explains the purpose."Thereupon (Tr. 65)Wilsonapproached the judge's bench (occupied by the Trial Examiner).Tell,whossas standing at the time he made the objection shown at line 1 resumed thefront chair on the left side of the counsel table, where he had been sitting duringthe examination of Bascom.When Wilson moved to the judge's bench Tellarose and took the one or two steps forward to the judge's bench' At thejudge's bench Wilson took a position facing the Trial Examiner with the leftside of his body "slightly" within the space between the end of the counsel tableand the judge's bench, "but for the most part" he "was to the right of the counseltable" (Tr. 168, 169).This placed him about 18 inches from the northeast, orright hand, corner of the judge's bench.Wilson leaned forward against thebench, with the "weight of" his "chest against the bench," and his "arms (orelbows) upon the bench" (Tr. 172).Wilson says he remained in that sameposition until he was struck (Tr. 173).When Tell stepped to the judge's bench,he took a position at the left edge or left corner of the bench facing the TrialExaminer (Tr. 300 and 336) and remained there throughout the ensuing colloquyand until Camp assaulted Wilson.Thus Tell and Wilson were not standing sideby side and shoulder to shoulder squarely in front of the judge's bench, as somescattered statements in the testimony on the part of the General Counsel seemsto suggest. Instead, with Tell at the left or south corner of the bench and theright side of Wilson's body within approximately 18 inches of the right or northcorner there was easily a space of at least 24 to 30 inches, if not more, betweenthem.Wilson's independent recollection of what was then said, and what thenoccurred, at the bench is somewhat vague. On direct examination he said heremembers talking to the Trial Examiner and "can clearly remember Mr. Tellspeaking" (Tr. 67), that he "was not conscious of anybody else moving to that,point or near that point (the judge's bench) during the time" he (Wilson) was"making the remarks reflected by the record at pages 760 and 761" (Tr. 68),covered by lines 11 to 39 of the above excerpt, that he "heard Mr. Camp's voice,heard him [Camp] saying something and that is all I knew for a while until Ilearned it was John Camp who struck me" (Tr. 68 and 69), and that he does not"now recall" how he learned "that Camp struck the blow."On cross-examination Wilson said (Tr. 174) : "I have no recollection what-soever of seeing Mr. Camp or being aware, in fact, that Mr. Camp was next to8 The chair in which Tellhad been sitting wasat the most not over 3 % to 4 feetfrom thejudge's bench. JOHN L. CAMP99me.I havea recollection of Mr. Camp's voice nexttome ... That is theonly awareness, as a result of his speaking" but that hehas "no independentrecollection . . . of anything" Campsaid.Here the followingquestions wereasked, on cross-examination,and answersgiven (Tr. 174, 175 and 176)Q. The words "We object to this continually trying to-" (line 40)is not all that Mr. Camp said?-A.Well, I don't know whether it's all or not. I do not recall what hesaid.He may have said more, he may have saidless.I have no inde-dependent recollection of what he said.Q. But you never were aware that he was at the bench? Youare onlyaware of hearing his voice?A. And to that extent was aware of hisbeingaround there.i*SiQ Now, what is your next recollection?A.My next recollection is that of an upheaval, of a movement-I couldput it this way, if I may. It's as if, well, hit bya carthat I didn't see butI guess I knew something happened. I had a feelingof going.Q.Hada feelingof what?A. Going, of movement.Q.Were you aware that you were hit?A. No sir.Q. Then what next event can you recall?A. . . . My first general recollection, thatI considerto bethe first, is ofa manin a white shirt beingnear me.ContinuingWilson said thathe doesnot know whetherhe was"getting off thefloor orwas already off the floor" at the time he "saw the man in the whiteshirt" (who he subsequently learned was the countysheriff)but recalls "afeeling something has happened to me and did thisperson do it."Davidson and his wife, Mrs. Buchanan, wife of the other dischargee in theOhio Oil Company case, and Mrs. Rosalie K. Ackin, who reported the OhioOil Company hearing, testified to the circumstances surrounding and attendingthe assault as witnessesfor the General Counsel.Davidson,who as has been noted sat at the counsel table with Wilson as anadvisor or conferee throughout the hearing in theOhioORCompanycase, im-mediately before and at the time of the assault was seated on the right or northside ofthe counsel table.He testified that Wilson and Tell went to the judge'sbench, that as they stood there facing the Trial Examiner, Wilson addressedthe Trial Examiner (Tr. 250), that he did not hear Tell say anything duringthis conference at the bench (Tr. 252), that "the next time" he observed Campafter the time Camp arose from his chair and requested a recess (line 8) Campwas going around the west end of the counsel table (from the left side of thetable) "talking in a low tone" (Tr. 228), that he "did not understand" what Campwas saying "well enough to put it altogether" but as Camp got near the end ofthe table he heard Camp say "something about making liars out of their clientsor something" (Tr. 250), that as Camp went around the end of the table he(Camp) "either pulled or shoved Mr. Tell to one side" (Tr. 250) and "caughtMr. Wilson by the shoulder or arm and spun him around and hit him" (Tr. 228),that "when he (Wilson) was hit, he went down on the floor"' and Camp "wentdown on top of him" (Tr. 229) and "grabbed him, possibly at his collar, andcaught him by the neck or throat, and hit him once with his fist, and I caughthis right arm (Tr. 230) and Mr. Tell and I pulled him (Camp) off of him9Wilson fell to the floor on the right or northside of the counsel table beyond and northof the north or right corner of the judge's bench. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Wilson) and I went back and assisted him up" (Tr. 230). Davidson furthersaid that he did not hear Camp '.say anything" after he got to the judge'sbench, "he just shoved Mr Tell, and grabbed Mr. Wilson and spun him aroundand hit him" (Tr. 252). Describing what was clone in "separating them" (Tr.232),Davidson said Tell "grabbed" Camp "under the arms . . . went inunder his arms and caught him and I had his right arm" and that they "pushed"Camp back through the space between the end of the counsel table and thejudge's bench and "then Mr. Tell pushed him on back and told him to sit down"(Tr. 231), and that while "we were separating them he (Camp) was still trying tohit him (Wilson) and was kicking."Immediately prior to and at the time the blow was struck Mrs Davidson wasseated in the second row of seats in the public space east and back of the barrail (Tr. 260, 261).Notwithstanding an agreement between Counsel on approxi-mate distance was made in the courtroom of the United States district court atFort Worth (Tr. 261), a measurement of the distance, by scale, on the plat ofthis courtroom at Rankin, put in evidence by Respondent Camp, shows the secondrow of seats to be approximately 16 feet from the judge's bench.Mrs. Davidson's testimony about the assault, on direct examination, can bestbe set out by quoting, up to a point, the questions propounded by the attorneyrepresenting the General Counsel and her answers thereto (Tr. 254, 255) :Q Immediately prior to the time Mr. Wilson was struck, where was Mr.Camp, if you observed him?A. He was seated at the left of the counsel table facing the judge, at theback of the table.Q. All right, beginning at that point, tell us what you observed Mr. Campto do and the manner in which he did it?A.He started to raise up out of his chair and he got about half way up andasked for a recess (line 8) and the judge said he would hear that matterfirst and then he (Camp) just rushed madly around the table.Q May I ask, you have stated that he got out of his chair, started to getout of his chair when he asked for a recess?A. He sat back down at that time. Then Mr. Wilson and Mr. Tell cameto the judges bench.Mr. Wilson was addressing the Trial Examiner.Q. Then I believe you stated Mr Camp rushed around the bench-whatdid you observe him do at that time?A. He jerked Mr. Tell or pulled him out of his way, jerked Mr. Wilsonaround and hit him in the eye.Q.What did you see Mr. Wilson do when he was struck?A.His arms fell to his side, limp, and he went to the floor.Continuing on direct examination, Mrs. Davidson said that after Wilson "wentto the floor" Camp went "down over him" and then she "jumped straight up andstood" (Tr. 256), that Mr. Tell "came up behind him (Camp) and pulled him andMr. Davidson had him by the arm" and they pulled Camp "back away from Mr.Wilson and he (Camp), was kicking at Mr. Wilson. I saw his feet kickingin that direction"On cross-examination Mrs Davidson withdrew or at least reduced somewhatthe term "rushed madly" which she had used on direct examination and theterm "rushed" which the General Counsel's attorney had used in describingCamp's movement to the bench and substituted "walked hurriedly" (Tr. 272).The distance from the second chair where Camp was seated to the judge'sbench was not over, I would estimate, 5 or 6 feet She further said, on cross-examination (Tr. 272), that when Camp hit Wilson "it looked like" Camp "was JOHN L. CAMP101talking" but she "couldn't hear it . . looked like his mouth was in motion" andthat Camp "never hesitated at the bench." In view of this testimony that Camp"never hesitated at the bench," she was asked concerning a statement she hadmade in her affidavit taken by Wilson, when he interrogated her and otherpersons on the afternoon of the day the assault occurred. There Wilson inquired,and she replied as follows:Q. As I understand it, you saw him (Camp) come upDid he get asnear to me as Mr. Tell was or was he nearer?A. Yes, sir, he (Camp) walked up there and all three of you faced thetable (the judge's bench) at first.Mrs. Davidson's explanation of this on cross-examination was that she meantthat Camp "walked up there just as if he aimed to say something, maybe to theTrial Examiner, I don't know, but it was all just that quick, and he turned andthen grabbed him (Wilson) by the shoulder.There was no pause" (Tr. 273).Mrs. Buchanan's testimony concerning the assault is in essential agreementwith that of Airs Davidson.Mrs. Buchanan said (Tr. 277) that Tell andWilson were standing at the judge's bench and Wilson was addressing the TrialExaminer, that "all of a sudden" Camp "jumped up" and "rushed over" to thejudge's bench, and "jerked Air Tell around and hit Mr. Wilson in the eye,"that (Tr 278) Camp first "jerked him (Wilson) around" and then hit him, andWilson "fell to the floor," that Camp then "rushed over on top of him" andTell "rushed in, got hold of Mr. Camp and began pulling him (Camp) off of him"and "Mr. Davidson kinda pushed Air Camp back and assisted Mr. Wilson to hisfeet."Coming, in the course of the direct examination of Airs. Rosalie K Ackin,the reporter, to the circumstances surrounding the assault, the attorney for theGeneral Counsel first inquired and Airs. Ackin answered as follows (Tr 284) :Q. I now call your attention to page 761 of the official transcript of thatproceeding (lines 26 to 49 of the excerpt above) and will ask you to stateif it appears to correctly reflect what you saw and what you heard at thattime and on that occasion?A. It does up to a cartama point.Q. And to what point do you make reference, Mrs. Ackin?A. I make reference to the fact Mr. Camp said something in addition.Continuing on direct examination, Airs Ackin said (Tr. 285) that Camp madesome statement "in addition" to what is reflected by the record- on page 761,(at line 40) where it reads: "Mr. Camp: we object to this continually tryingto . . ." and that Camp said "just a few words in addition to that." As AirsAckin recalls (Tr. 286), at the time Wilson commenced the statement beginning atline 11,supra,he and Tell were both at the judge's bench facing the Trial Ex-aminer with their backs to the counsel table, and she thinks "it was sometimeduring"Wilson's remark (line 29) "credibility is always an issue" that Air.Camp "very hurriedly left his place at the counsel table, rushed in front of meand as I recall pulled Mr. Tell to his leftand placed hvrnself(at the judge'sbench)between Mr Wilson and Mr. Tell "She said that Camp was not "sayinganything while he was moving from his position at the counsel table to aposition at the judge's bench," that after Camp took a position at the judge'sbench between Tell and Wilson (Tr. 287) "there was an interval of less than aminute.Perhaps a few seconds during which time Mr. Wilson finished talking"(line 39), that then "Mr. Camp started to talk and it was very difficult for me tohear.I heard a few words and I believe it was at that point that I sang out,`can't hear you' and I had gotten as much as appears on the record (line 40).974176-52-vol. 96-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Camp was still talking . . . and was turning further from me to his right,toward Mr. Wilson," and "I believe the blow was struck while Mr. Camp wastalking, that is my recollection."The foregoing constitutes the testimony offered by the General Counsel con-cerning the actual assault.Respondent offered the testimony of Camp, Tell, Foreman Phillips, and TrialExaminer Kent as to the assault and circumstances immediately attendingsame.DuringWilson's cross-examination of Bascom that morning, shortly priorto the line of questioning which was halted by Tell's objection at line 1, Wilsonhad fully interrogated Bascom about the complaints made by Davidson andBuchanan after the cut-back in working hours about July 1, 1948, and the natureof same as reported to him by Foreman Phillips and by Bascom to Sears. Telland Camp felt and held the conviction that both Gwilliam and Bascom hadtestified truthfully not only about these complaints and how such complaintstogether, as the company claimed, with other considerations, had promptedthe discharge of Davidson and Buchanan 10 but as to all other material matterscovered by their testimony and that accusations that Gwilliam and Bascomwere lying, were not telling the truth, were engaged in contradicting themselvesunder oath, and like aspersions made in the course of arguments to the TrialExaminer going to the admissibility of evidence or the materiality of a lineof cross-examination, were improper and unwarranted.Further on cross-exam-ination just shortly before the assault, Bascom with no effort at equivocationadmitted that he had been in error when he named Windland as being one ofthe members of the 4-man rotary crew on which Davidson and Buchanan wereworking when he said he found them (Davidson and Buchanan) in the "doghouse" on one occasion in March 1948. It was the belief of Tell and Camp thatthe fact that Bascom who had something like 80 men under his supervisionwas mistaken, in October 1949, as to Windland being a member of that par-ticular 4-man crew in March 1948, did not, in and of itself and without more,warrant an accusation that his testimony about finding Davidson and Buchananin the dog house was false or untrue. Such was the attitude of mind on thepart of Tell and Camp when Tell lodged the objection at the top of page 760of the transcript in theOhio Oil Companycase, line 1 above.Camp testifying in this proceeding said he has no recollection now why herequested a recess, line 8, that ordinarily in making such a request, under suchcircumstances,-it was to go to the "rest room."This will be later referred toin connection with the present interpretation given the incident by Wilson andthe General Counsel.When Wilson and Tell went to the judge's bench Camp remained seated inthe second chair at and alongside the left side of the counsel table giving atten-tion however to what was being said at the bench. Camp's version of whatthen occurred, in substance, with some verbatim quotations follows.WhenWilson in reply to the Trial Examiner's inquiry (line 21), "How is that materialto the issues in this case," said (line 23), "If nothing else, credibility," Camparose from his chair and started to the bench (Tr. 540, 626, 642). Camp saysio The Company's witnesses admitted that the complaining of these two men was oneground of the discharges.Since, however,the charge upon which the complaint was basedalleged merely that Davidson and Buchanan were discharged because of their activities onbehalf of the Union, and did not mention or allege any other concerted activities, counselfor the Company relying upon the decision of the United States Court of Appeals for theFourth Circuit inJoanna Cotton Mills,24 LRRM 2416, decided the previous August, hadtaken the position the alleged concerted complaints were barred by the statute of limitations. JOHN L. CAMP103he has no recollection of hurrying but that he walked to the judge's bench (adistance of possibly 6 feet at most),passing between the front chair whichTell had occupied on the right and the reporter's stenograph machine on the left.'He said he"would think"he "was on the way to the bench"at the time Tellmade the statement at line 24 commencing,"Well,Mr. Kent, I submit."Hewent tothe bench"to help Bill Tell out in the argument" (Tr. 627)and "toassist in the discussion" (Tr. 120).At thebench he went in between Tell andWilsonand stood in the space between the west end of the counsel table and thebench"squarely in front of and facing the judge's bench" (Tr. 542, 543, 641)withWilson'on his right and Tell on his left(Tr. 543)and "shoulder toshoulder"with Wilson(Tr. 542, 543).Camp said he had heard the testimonythat he "jerked Mr. Tell back"but does not "recall anything like that"and doesnot "recall that I was in a hurry" (Tr.M).As'Camp took this position at the bench,as described,facing the Trial Ex-aminer,Wilson was making the statement commencing at line 29 with"credi-bility is always an issue" and continuing through line 39(Tr. 542).Camp.said(Tr. 542)that when in concluding this statement Wilson asserted "thatMr..Bascom's testimony that he bad found the men [Davidson and Buchanan]in the dog house and ordered them back to work was not true,"it "was said insuch a way that there was no doubt in my mind as to what Mr.Wilson meantby it.Iwas and am convinced that Mr. Wilson meant that Mr.Bascom waslying.It was a matter about which Mr. Bascom could not have been mistaken,Mr. Bascom was either lying or telling the truth and the statement that it wasnot true was equivalent under the facts to a statement that he was lying.Mr. Wilson was here arguing his case as he went along."It will be noted herethat, even in arguing his case, as Camp charges,when Wilson asserted that"the rest of the [Bascom's) story I know is not true from what I have heardfrom my witnesses here"(lines 37 and 38), he was tendering to the Trial Ex-aminer his own personal opinion of Bascom's truthfulness based apparentlyupon something his witnesses purportedly had told him privately and not uponany testimony given by them on the witness stand.The gratuitous accusation,as Camp viewed it, against Bascom, angered Camp.As Wilson completed hisstatement(line 39),Camp made the objection shown at line 40,commencingwith"we object to this continually trying to-."Camp testified(Tr. 543)that the remainder of his objection,which the reporter said she did not hear,was :"impeach the witness on immaterial matters, and the repeated statementsof counsel that the witnessesfor Respondent are not telling the truth."[Em-phasis supplied.]According to Camp(Tr. 543), "When I said that,Mr. Wilsonlooked at me and said:`They" have been lying all the way through'." 12'Camp says that when Wilson made this accusation that both Gwilliam andBascom had been lying"all the way through" :I utterly and completely lost control of myself.What I did from thereon is not too well fixed in my mind.(Tr. 543)I do recall shoving Mr. Wil-son.Imust have doneitwith my lefthand.I partly turned him andshoved him several feet(Tr. 544).I had to get out of this narrow spacebetween the counsel table(and the judge's bench),and I stepped afterMr. Wilson and struck him in the jaw.Mr.Wilson fell to the floor, andIwent right straight on top of him,and he was trying to get up and I wastrying to hit him again.My knees were on each side of him. I was11Meaning Respondent's witnesses, Gwilliam and Bascom.12The testimony of Camp and the witnesses on his behalf in that connection is that theportions underlined substantially reflect what was said by Camp and Wilson respectivelyat and after the point where the dashes appear in line 40. 104bECISIONSOF NATIONALLABOR RELATIONS BOARDastraddle-of himMy weight was across his stomach or chest.He waslying flat on his back and had his teeth gritted andhe wastrying to wardoff the blow.I struck at hint and one of his handsdeflected my blow andI hit him squarely in the eye.That lick sobered me up completely.Bythat time Mr Tell had his arms around me from the back and around myarms,and he pulled me backwards.As he was pulling inc backwards,Mr.Wilsonraised toa sitting position.It is my recollection thatMr. Kent, by that time,was down on the floor...(Tr. 545).Ihaveheard the testimony that I kicked or attempted to kick Mr. Wilson. ' I didnot kick nor did I attempt to kick Mr. Wilson. After pulling me off Mr.Wilson, Mr. Tell kind of shooed me back through this space"to my side of the[counsel] table,and it is my recollection that Mr. Kent rather joined in theshoo-in,whatever the proper word would be for it. They didn't drag-methroughIwent through. I realized then what I had doneMr. Kentresumed his seat on the bench.Mr.Wilson was getting to his feet in themeantime.Iwas seated somewhere on the left side of the counsel tableand Mr. Wilson looked at me and said,"That was a silly thing' to do," andJudge Kent looked at him and said,"you were out of line in your remarks.In giving Till's version of the assault and the circumstances immediately-preceding I shall largely quote from his testimony.Tell saidthat during theconference at the judge's bench he stood at the left edge or corner of the benchand Wilson"at more or less the right third of the bench" (Tr. 336),that thediscussion at the bench was "substantially as recorded by the reporter up to iicertain point"14and that he cannot "say where in the record is the exact time"Camp arrivgd at the bench but is sure Camp was there before he(Camp) madethe statement,line 40,commencing, "We object to this continually trying to(Tr. 336).Continuing Tell testified(Tr. 300, 301, 302, 303,)I have heard certain witnesses testify that Mr. Camp pushed or pulled meout of the way and placed himself between Mr. Wilson and myself. I have no-recollection of Mr Camp pushing me aside . . . I have a recollection of Mr.Camp standing before the judge's bench on my right and to Mr. Wilson'sleft(between Wilson and Tell)at the time he made this objection: "Weobject to this continually trying to-"and some plank spaces.I believe Ican Jill in those blank spaces and believe the language was this, impeach thewitnesses for Respondent on immaterial issues and to the repeated state-ments of counsel that witnessesfor the Respondent are not telling the truth.At that point,Mr. Wilson made a statement,the first portion of which I canremember.He said, "They have been lying all the way through."He madesome additional remark, the language exactly of which I can not recall.I can give you the impression that it left upon me if you want me to do that.Mr DAVIS.We object to the impressions.Mr. RHETTS. I just want you to testify as to what you recall.After Mr.Wilson made this statement-and keep in mind things moved rather rapidlyfrom that point forward-Mr. Camp using his left arm, spun Mr. Wilsonaround and pushed him....As he(Wilson) was standing there originallyI suppose he was half and half but the motion that Mr Camp used puthim (Wilson) immediately outside the counsel tableMr. Camp steppedforward and hit Mr Wilson one blow and Mr. Wilson went down on thefloor . . . I recall saying"Stop it; stop it," Mid at that same moment IrecallMr. Camp assuming a position on his knees astride of Mr. Wilson'sbody . . . I recall that at that time Mr. Camp, using his right hand, hit.11Between the west end of the counsel table and the judge's bench.14Reference is to the point indicated by dashes or blanks in line 40., JOHN L. CAMP105Mr. Wilson one blow before I could do anything about itAt that time Mr.iFilsou appeared to me to be attempting to defend himself.He wasn't justlying there kayoed or unconscious, so to speak, he was reacting to whatwas going on.I put both my arms around Dir. Camp's body, encircling both of his armsand grasped my fist in front of his chest . . . and proceeded to pull Mr.(Camp away from Mr. Wilson with an upward and backward motion.Mr. Davidson was helping Mr. Wilson to his feet at approximately thesame time. Once I had Dir. Camp to his feet we walked around, I don't be-lieve I used any force to get him around to the other side of the table and Itold him to calm down and to sit downMr.Wilson arose to his, feetwith Mr Davidsons assistance and a few seconds later said, "That was asilly thing to do." ,[Emphasis supplied.]No material variations of any kind in this statement of the matter by Telldeveloped on the cross-examination.Phillips, the foreman, was seated on the left side of the counsel table, in oneof the chairs in the row of chairs attached to the bar rail and back of Camp.He was thus about 7 or 8 feet from the judge's benchHe could not say atjust what point Camp went to the judge's bench but that Camp "just got upand talked up there in front of the Judge like he did several times in theTrial . . . I didn't notice any difference in the way lie went up there"(Tr. 479), "He walked up there" (Tr. 473) - He testified that Camp was stand-ing at the bench between Tell and Wilson.He said Camp (lid not hit Wilson "assoon as he got to the bench" and that "it couldn't have been very many mihutes,maybe a minute, or a .minute and a half" that they were all three at the benchbefore Camp struck WilsonHe testified, that he "could hear some things"they said at the bench but "wasn't paying much attention to it because" he"didn't know anything about it and wasn't trying to hear" (Tr. 482), that heheardWilson say something about Windland, Davidson, and Buchanan (Tr.478)'5 and heard Wilson "saying something about the witnesses lying and thatsabout all I got out of it and about that time Camp hit him" (Tr. 474), thatCamp first "pulled" Wilson "around and then shoved him and hit him" (Tr.483), at that he (Phillips) "jumped up" (Tr. 461), that Camp went down onhis knees over Wilson, that Wilson threw up his arms and "tried to push Campoff and keep Camp from hitting him again" (Tr. 483, 484), that Camp did notresist Tell's efforts to pull him away from Wilson (Tr 484), and that he neversaw Camp do any kicking.Trial Examiner Kent was called as a witness by Respondent Camp. As herecalls, bothWilson and Tell- were at the bench. Wilson standing "slightly tomy left" (as Kent faced east) and Tell to the right.He estimates that Tellwas "a couple of feet" from Wilson (Tr. 671) and then Camp came to thebench "and moved in between Tell and Wilson " He has no recollection thatCamp "moved Tell violently to one side in order to assume that position" (Tr.,687).Continuing, the Trial Examiner testified that Camp was in this posi-tion at the bench "for some short period while Mr Wilson was speaking" (lines29 to 39 inclusive), that during that statement Wilson said "in substance, thatfrom what he had been informed by his witnesses he was convinced that thewitness on the stand was lying" (Tr 657), that it was then Camp interposedthe objection, the first few words of which are shown at line 40 followed bydashes (Tr. 657, 668), that as shown by the record, line 40, Camp said: "We15His answers liter in the cross-examination bring this statement into doubt as towhether it was at this time or other times in the hearing that lie heard Wilson talkingabout the Windland matter. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDobject to this continually trying to ..." and that the remainder of theobjection was in substance18 "impugn the veracity of this witness" (Tr. 657),or "impugn the character of this witness," or "our witnesses" (Tr. 669) or "mywitness" (Tr. 690), that Wilson then "interposed" (Tr. 669), both Camp andWilson seemed to be "attempting to talk at once" (Tr. 689), and said somethingto the effect," "He is not the only one" or "This is not the only one" (Tr. 669),that he (Kent) was "turned more (at that instant) towards" Wilson (Tr. 683)and it was as Wilson made the rejoinder to Camp's objection that he (Kent)saw "Mr. Camp's arm move in Mr. Wilson's direction" and "Mr. Wilson dis-appeared from my vision" 18 (Tr. 657), that he "hopped off the bench within, Iwould say, a couple of seconds" (Tr. 658) and went down on the floor of thecourtroom (Tr. 676), that it was a "momentary proposition" and he "did notget down on the floor quick enough to see just what happened before he (Wilson)was up" (Tr. 677), that Wilson then turned to Camp and said: "That was a sillything to do. I don't remember anything like that ever happening in a courtroombefore" (Tr. 658), that he (Kent) "interposed" and said to Wilson (Tr. 658)"I don't think you are entirely in the clear. Some of the things that have beensaid might better be reserved for final oral argument," that thereafter there wasa "colloquy back and forth,"" none of which was taken by the reporter butwhich occurred before and prior to the entry of "off the record" at line 46.Respondent Camp called as a witness H. E.-Eckols, sheriff of Upton County,of which county Rankin is the county' seat.He testified tht he was in hisoffice on the first floor of the courthouse, directly under the second floor court-room.where the hearing was in progress, that he heard "quite a commotion" inthe courtroom "like some chairs turn over 20 ... sounded like a scuffle ofsome sort," that hp "rushed" up a back stairway leading from his office to thecourtroom and entered the courtroom through the door back of and north of thejudge's bench and came into the room on the north or right side of the counseltable, that not over 20 seconds elapsed from the time he left his office until hereached the courtroom, that "it looked like there had been a ruckus, those twochairs (on the right or north side of the counsel table) were turned over on thefloor and Mr. Wilson had just gotten off the floor" (Tr. 339) and Camp was seatedon the left side of the counsel table (Tr. 440, 455), that Wilson "probably wasthe first one I saw when I came in the courtroom," that he went to Wilson. whowas standing with Davidson "holding onto him at the time,"" that the firstthing that was said was by Wilson, something to the effect, "That was a sillything to do," and then "he (Wilson) said he had been practicing law some 15or 16 years and in the Magistrates Court in New York and various places andthis was the first time he had ever seen anything like that happen, and then Iasked the Trial Examiner," who by that time had resumed his seat at the bench(Tr. 448, 449, 455), "what had been going on and he said, they had a little fight(Tr. 441) . . . and I asked him what caused the fray or ruckus, and hesaid that both of them were out of line, that Mr. Wilson was out of line in theremarks he had addressed to Mr. Camp" (Tr. 444).10The Trial Examiner does not undertake to state the exact words used but gives hisrecollection of the import of what was said.17The observation made at footnote 16,supra,applies here.19The top of the judge's bench is 472/4 Inches from the courtroom floor.19The remarks and occurrences that followed will be later mentioned.29 In the"ruckus"two chairs on the right or north side of the counsel table were turnedover.It is of course' not important but no witness mentioned how or when this occurred.21 Sheriff Eckols is the "man ina white shirt" mentioned by Wilson. JOHN L. CAMP107b.Events immediately following the assaultAs previously stated, some colloquy occurred and several statements by vari-ous personswere made immediately after the assault and prior to theresumptionof the record at line 42, none of which were taken by the reporter. Some ofthese remarks or statements have already been mentioned. It is well agreedthat after Tell had pulled Camp away from, Wilson and Camp had gone to a chairon theleft side of the counsel table Wilson, standing on the right side of thecounsel table, was the first to say anything. It was at this point Wilson, look-ing toward, and directing the remark to, Camp, said : "That was a silly thing todo" (Tr. 70). Camp made no reply.It isdifficult to determine the exact se-quence of events from that point.Apparently Wilson continued his remarks,without interruption, with the observation that he had practiced law for 15years, "including practice before the Magistrate Courts of New York City, wheresomepretty rough things sometimes occur," but "in all" of his "experience" hehad "never witnessed a thing like that" (Tr. 303, 232, 176, 177).Here, accord-ing to the sheriff, he asked the Trial Examiner "what had beengoing on" andthe Trial Examiner replied : "They had a little fight." Thereupon the sheriffasked the Trial Examiner "what caused the fray" and the Trial Examiner said :"That both of them were out of line, and that Mr. Wilson was out of line in theremarkshe had addressed to Mr. Camp" (Tr. 444, 304). Somewherealong herethe Trial Examiner also made the remark to Wilson, set out in the resume ofthe Trial Examiner's testimony, that he did not think Wilson was "entirely inthe clear."Tell then apologized to both the TrialExaminerand Wilson for whathad happened at the conclusion of which he (Tell) turned to Camp and said:"I think you should apologize to the Trial Examiner and Mr. Wilson for thisunfortunate incident" (Tr. 304, 233, 234, 279, 280).At this suggestion of Tell,Camp arose and proffered an apology.He said he "was sorry it had happened" "and then directly addressing the Trial Examiner tendered profuse apologies, andadded, that he "had practiced law in Texas for over 20 years" and that he "hadnever done anything like that before, but that Mr. Wilson's abusing and insult-ing these witnesses who were" his "personal friends had caused" him "to losecontrol of" himself (Tr. 546).About Camp's apology, the Trial Examiner saidthat Camp "made an apology to me, sort of a general apology, but I don't re-member that he made any direct apology to Mr. Wilson.He (Camp) said he wassorry he lost his temper, and that he had never been involved in any such inci-dent before" (Tr. 658).Tell walked over to Wilson and examined his left eyeand noting that it "was rapidly swelling shut" (Tr. 304) suggested that Wilson"go to a doctor at once," that a recess be taken, and that after Wilson had seen adoctor they could "decide what should be done" (Tr. 304).The TrialExaminerinquired of Davidson if he knew where a doctor's office was and Davidson saidhe did.The Trial Examiner then asked Davidson to accompany Wilson to seea doctor. It was at this point before departing for the doctor's office that Wil-son'srequest shown at line 42 was made followed by the off-the-record discus-sion(line 47), apparently concerning the request, and the recess shown at lines48 and 49 was taken.Wilson, accompanied by Davidson and Buchanan, wentto a doctor's office in Buchanan's car and was there "possibly twenty minutes"(Tr. 241, 242).As they were returning to the courthouse they met Tell and22Tellsaid that when Camp arose he first stood "facing in thegeneraldirection whereMr. Wilson was standing and sort of half way facingthe Examiner,and said 'I am sorrythis occurred'" and that he (Camp) then turned and faced the Trial Examiner and made"profuse" apologies to the Trial Examiner (Tr. 304). Camp said that when he arose to hisfeet "I lookedinMr. Wilson's direction and told him I was sorry it happened"and thatthen he apologizedto the TrialExaminer(Tr. 546). 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDSears coming from the courthouse in a car.Tell signaled for the Buchanan,car to stop and came to that car and sat in the back seat with Wilson. Tellasked Wilson about the injury to his eye, told him of the discussion he (Tell)had had in the meantime with the Trial Examiner concerning an adjournment ofthe case in view of the information the Trial Examiner had given Tell that heintended to exclude Camp from further participation in the case,and againapologized to Wilson"on behalf of Camp, the Company,and myself"for whathad happened.Wilson said:"I acceptyourapology Mr.Tell, and I want you toknow I have no personal rancor against you . . . you have conducted yourself inan orderly manner"(Tr. 307).In this conversation Wilson expressed a desirefor a continuance to enable him to return immediately to Fort Worth,in whichTell concurred.Another incident occurring shortly after the recess was taken is referred toby the General Counsel in his argument.Shortly after the departure of Wilsonfor the doctor's office, Tell after some discussion with the Trial Examiner leftthe courtroom and went downstairs,where, on the outside of the courthouse,he found Camp alone. Tell said that at that time Camp"was still very visiblydisturbed..we talked for a minute or two I told him to take a walk acrossthe hills and cool off" (Tr.306).About this Camp says that when Tell foundhim on this occasion he was"still emotionally disturbed"and by that he meansthat he "felt like a fool I was also chagrined about the matter, and I was stillsomewhat peeved at Mr. Wilson,but I wasn't as angry with him as I was atmyself" (Tr. 547).The hearing reconvened at 1: 30 p. in. The Trial Examiner entered an orderexcluding Camp from further participation in the hearing.Wilson sought tointroduce evidence concerning the assault as showing a violation by Camp ofSection 12 of the National Labor Relations Act and as part of the record in theOhio Oil Companycase.The Trial Examiner did not consider such evidence asbeing an appropriate part of the record in the unfair labor practice proceedingagainst the Company and refused the offerWhereupon,the hearing wasadjourned at 2: 15 p m.untilMonday,October 31,1949.Later,in vacation, apostponement was made to November 29, 1949.c.The injuriesAs a result of the assault Wilson suffered certain injuries of a temporarynature.He stated that when he went to the doctor's office his left eye wasswollen completely closed, that a swelling later developed"on my left jaw," andthat he had some bruises on his back which finally turned"black and blue"(Tr. 77).On the next clay after the assault Wilson'swife took photographs,which were placed in evidence, showing the appearance of his injured eye at thattime.III. CONCLUSIONS AND FINDINGS ABOUT THEASSAULTI do not accept as correct the version of the General Counsel's witnesses,Davidson,Mrs. Davidson, and Mrs. Buchanan,that Camp suddenly arose andrushed the 5 or 6 feet,or 3 or 4 steps(Tr. 638) to and around the left end of thecounsel table,violently jerked Tell out of his way in passing, and without hesi-tating or pausing even for an instant at the judge's bench, or slackening hisadvance, rushed upon and assaulted Wilson.Rather, it is my belief and finding, based upon my observation of the witnessesand a careful analysis of all the evidence in the case bearing upon the assaultand the circumstances immediately attending it that:(1)Camp left his chairimmediately or very shortly after Wilson said, at line 23, "If nothing else credi- JOHN L. CAMP109bility," or at about that point, as Camp says he did; (2) Camp did step hurriedlythe few feet to the judge's bench, being aroused by the reference to credibilityabout which so much had already been said in, at times, sharp and accusatorylanguage during the testimony; to that point, of the Company's two witnesses,Gwilliam and Bascom; (3) when he arrived at the left corner of the counseltable Camp may well have pulled Tell slightly to one side, if that was necessaryin order to pass Tell who was standing at the very left corner of the judge's benchand thus may have been partially blocking the entrance to the passageway orspace between the end of the counsel table and the judge's bench, but I do notbelieve or find that Camp violently jerked, pulled, or pushed Tell aside; (4) atsome point while Wilson was making the statement covered by lines 29 to 39on page 761,supra,Camp moved in between Tell and Wilson and stood squarelywithin the space between the end of the counsel table and the judge's bench (aspace 1 foot, 3% inches in width) facing the Trial Examiner, as is indicatedby the testimony of Mrs. Ackin, the reporter, called as a witness by the GeneralCounsel, Camp, Tell, Phillips, and Trial Examiner Kent, and even by the affidavitof General Counsel's witness, Mrs Davidson, taken on the afternoon of the dayof the assault; (5) Camp was standing in that position, between Tell and Wilson,when Wilson completed his statement ending with line 39, and during the closingpart of the statement when Wilson said "because the rest of the story," -1 amsatisfied, I know, is not true from what I have heard from my witnesses here" ;(6) Camp remained in that same position at the judge's bench, between Tell andWilson, as he (Camp)-made the objection, shown in part at line'40, commencing:"We object to thiscontinually-"and ending in clashes, although, according tothe testimony of the reporter, as he made the objection lie turned slightly towardWilson ; and (7) the remaining portion of the objection, which does not appear inthe record, being indicated there by dashes, Was in substance,truing to impeachthe witnesses for the Respondent (or impeach the or this witness) on imma-terial matters and the repeated statements that the witnesses for Respondent arenot telling the truth,as shown by the testimony of Tell and Camp.There is no question that Camp said something in addition, to that appearingat line 40 ending in dashes, as is verified by the testimony of Mrs Ackin, thereporter, Camp, Tell, and Trial Examiner Kent, and I find that something addi-tional to be in substance as stated.Did Wilson then make a rejoinder to Camp's objection? The Trial Examinersays he did, so quickly that both Camp as he completed his objection andWilson as he commenced his rejoinder seemed to be talking at almost thesame timeCamp and Tell 2' both say Wilson made an instantaneous re-joinder to Camp's objection. If, with nothing further being said, Camp wasangered to the point of assault by Wilson's accusation against Bascom (atlines 36 to 39) with which Wilson closed his statement, it, seems unlikely thatCamp would have paused to first interpose the objection of record before movinginto action.I am constrained .to find that when or as Camp completed hisobjectionWilson in the same instant made a rejoinder. In ascertaining thewording of what Wilson then said recourse must be made principally to thetestimony of Tell and Camp.The Trial Examiner undertook to give only the23 The reference being to a portion of the testimony of Bascom who was then under cross-examination"4I have throughout accorded much weight to Tell's testimonyI consider him a mostreliable and credible witnessI observed, and was impressed by, his demeanor on thewitness stand,and the nature of his testimonyIn my opinion he was not given to eitherexaggerating or minimizingHis testimony was not colored,either consciously or un-consciously,by partisanshipHe is a seasoned lawyer with considerable trial experience,and I believe his testimony was objective and substantially accurate 110DECISIONS OF NATIONALLABOR RELATIONS BOARDimport of Wilson's retort.Tell and Camp agree substantially as to the lan-guage and, crediting their testimony, I find that Wilson, at that point, speakingat the very instant Camp completed his objection "to this continually tryingto impeach the witnesses for the Respondent (or impeach the witness) on im-material issues and the repeated statements that the witnesses for Respondentare not telling the truth," said in substance :"They 2' have been lying all theway through."Therewith I find that Camp, in common parlance, lost histemper, and, in a sudden flash of anger, whirled Wilson about, shoved him back,and hit him. Camp's own testimony fills in the details of the actual assault.There is little, if any, conflict in the testimony as to subsequent events.In finding that Wilson used substantially the language attributed to him byTell and Camp, or of that import, I have recalled that what he is alleged tohave said represented in effect what he (Wilson) said was at the time hisbelief and conviction about the testimony of Gwilliam and Bascom.Wilsonafter saying (Tr. 96) that at the time of the assault the Company had puttwo witnesses on the stand, Gwilliam and Bascom, who was under cross-examination at the time, stated, "I was definitely satisfied that each of themdid not tell the truth . . . it was my opinion they were not telling the truth,"and that (Tr. 96, 97) he may "very well have" taken the position at somepoint in the case that "they were deliberately lying."Wilson proceeded onthe assumption that the Company's witnesses were lying (Tr. 103, 104, 105,106).As noted, the Trial Examiner distinctly and positively recalls that asCamp completed his objection, Wilson made a rejoinder directed to Campalthough at this time he is unable to give the precise wording.However, atthe time, and in reply to the sheriff's inquiry, the Trial Examiner told thesheriff that "both of them (Camp and Wilson) were out of line and that Mr.Wilson was out of line on remarks he had addressed to Mr. Camp." The TrialExaminer also "interposed" during a statement Wilson was making immediatelyafter the assault to say to Wilson, "I don't think you are entirely in the clear."Further at footnote 3 of his Intermediate Report the Trial Examiner sayshe "excluded Mr. Camp . . . from further. participation in the hearing becausehe struck the General Counsel's representative during a heated argument, be-tween counsel, held before the Trial Examiner at the bench."No witness said that Camp kicked Wilson while he (Wilson) was down.Davidson after having fully and in detail related his version of the assault andhow he and Tell pulled Camp away from Wilson without having said anythingabout Camp kicking or attempting to kick Wilson (Tr. 228, 229, 230, 231) wasasked by the General Counsel: "What if anything did you observe Mr. Campdoing while you and Mr. Tell were endeavoring to get him away from Mr.Wilson?"Davidson replied: "Well, while we were separating them he (Camp)was still trying to hit him and was kicking. I don't think he kicked Mr.Wilson but he was kicking."Mrs. Davidson said that as Camp was beingpulled away from Wilson,she saw Camp's "feet kicking" in the direction ofWilson.It is a bit difficult to comprehend how Mrs. Davidson from her posi-tion in the audience back of the bar rail observed so many of the details atand in this instance the bar rail, the counsel table, and her husband, a largeman, intervened between her and the participants.Mrs. Buchanan, who viewedthe assault from a like position in the audience made no mention in her testi-mony of any kicking. The other witnesses to the assault did not observe thealleged attempts by Camp to kick Wilson. In my opinion the proof in that$5Gwilliam and Bascom,the only witnesses so far to take the stand for RespondentCompany. JOHN L. CAMP111respect is not of the quality and preponderance to warrant a finding that Campattempted to kick Wilson.The General Counsel suggests,but I find no chain of circumstances, or anycredible evidence,or evidence of a substantial nature to support the suggestion,that Camp had formed and was harboring a deliberate plan to assault Wilsonand that he acted deliberately and pursuant to such design. If the testimonyof Davidson,Mrs. Davidson,and Mrs. Buchanan concerning the assault, thatCamp rushed from his chair and without any slackening at any point, or anypause even at the judge's bench, assaulted Wilson were accepted it might tendto lend support to the suggestion.But the evidence,as I view it, is overwhelm-ingly to the contrary.In the course of his testimony Wilson expressed the opinion(Tr. 171, 172)that, in the light of what subsequently occurred and viewed in retrospect, thatwhen Camp requested a recess, line 8, "Mr. Camp at that moment had in hismind the idea of attacking me then and there, possibly hoping that he couldhave the recess and do it outside the courtroom."To me this inference hardlyseems warranted or plausible.If Camp was harboring a design to assaultWilson with the calm calculation of executing same outside the courtroom duringa recess, he undoubtedly could have continued to restrain himself and await therecess the Trial Examiner had said would be taken after the arguments onTell's objection had been heard.The real facts indicate that Camp's act inassaultingWilson was the result of a flash of temper occasioned by Wilson'sretort to Camp's objection.The General Counsel attaches significance of some kind to Tell's suggestionto Camp, made probably 30 minutes or more after the assault,that he (Camp)take a walk and cool off. In my opinion Camp'smental state at that time was,as he describes it, that of self-condemnation and a sense of mortification, andI do not attach any retroactive implication to the incident or perceive how ittends to indicate a predetermined evil intent on Camp's part to assault Wilson.I have reviewed in detail many of the incidents which occurred during the 6days of the hearing at Rankin, and have endeavored to give the background andsetting.I have made, findings concerning many of these matters which I deemit unnecessary to summarize and repeat here. It suffices to say that even beforethe hearing commenced and as it progressed considerable feeling and resentment, as I have noted,developed between counsel, particularly between Wilsonand Camp. By the sixth day there was undoubtedly a strained and tense atmos-phere and tempers were edgy. It is my conclusion, therefore,based upon thefindings I have made,that Camp did not act upon any predetermined design,but that the assault occurred,as Camp claims,in a momentary loss of temper.No justification is, or can be,asserted.Instead Camp has invoked in explana-tion and mitigation of the assault merely what he deems the accumulatedcircumstances of provocation which had built up and were climaxed by another,as he views it, unwarranted and improper accusation against the integrity ofhis friends,Gwilliam and Bascom.Wherefore,pursuant to the Board's aforesaid order of February 17, 1950,I submit this review of the evidence,with my findings of fact.The transcript of the evidence,particularly that portion covering the first,second,and third days of the hearing at Fort Worth, Texas,is replete witherrors.While perhaps in no instance vitally material,nonetheless to reflectaccuracy of meaning it is necessary that some,if not most,of these errors becorrected.Therefore, with the acquiescence of counsel,I order and direct thatthe transcript be. and same hereby is,corrected as shown by,and in accordancewith,Appendix A, hereto attached. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix AIn reJohn L. CampThe transcriptin this matter is corrected as follows :Volume 1PageLine33Strike"presented"and substitute"held."324Strike"of" and substitute "on." '414Strike"as to" and insert in lieu thereof"416Strike. "we" and"with" and put a period after"proceed "514Strike"in" before the word briefs and substitute "and:"1017Insert "at"before the word "one."1018Strike the first two words in the line "at the" and substitute "thata" and in the same line strike "was" and substitute "be had "1112Strike the second word in the line "in" and substitute"within."1113Put quotation marks before "ruling," the last word in that line.1115Put quotation marks after the word "reserved."1117Strike"of" and substitute"is that."2125Immediately following "involved"strike "two"and substitute"twenty to thirty."223Immediately following"case," strike"against the defendant" andsubstitute"for two defendants "224Immediately following "case" strike"or" and substitute"out of."2313Insert "his" after the word"what."2420Strike "trouble" and substitute"treble."2422Strike"of" and substitute"in", and in the same line insert "New-Jersey"between"Pennsylvania"and "Maryland."2423Substitute"were" for "was."2611Strike the last two words,"or on," and substitute"there were."2620Strike"1949" and substitute"1948 "-294, 5Substitute "Sheeley" for "Shealley."303Strike "certainty" and substitute"certainly."305Substitute"were" for "was."-3012Substitute"affirmative" for "enumerative."325Substitute"usual"for "unusual."3423Strike"his" and insert in lieu thereof"that he is "3424Insert"a" before the word "part," and in the same line strike theperiod and the word "it"following the period and insert at thatpoint the words "and that it."3425Strike "the" and substitute"this."3512Strike "did" and substitute "do."3521Strike "seek" and substitute"select."3721Insert "not" between the words"is" and "interested."3722Strike the comma and the word "and" after the word "fully."3723Strike"for," the first word in the line,and substitute"before "386Insert"or" after"same line strike the word "throwing" and substitute"throw."387Strike"this" and substitute "the."416Strike"upon."4211Strike"say" and substitute"save."4613Strike "conducted the cross-examination"and the comma after."cross-examination." JOHN L. CAMP113PageLine478Strike"Monday" and substitute"Wednesday."4719-Strike "24th"and substitute "25th "5012Substitute"where"in lieu of `when "553Strike"you" and substitute "he."^554Strike "two."5522Strike"commit"and substitute "permit."5914Strike"Alfred" and substitute"Al Ford."6025Strike"where" andsubstitute "why.".6225Strike"incidences"and substitute"incidents."681Strike"far" and substitute"wide."7413Insert before the word"who," the first word in the line,"concern-ing those"and in thesame linestrike "have,"the second word inthe line, and substitute"had," and strike"have,"the third wordfrom the end of the line,and substitute "had."7825Strike"objection"and substitute "objectionable."815Strike"he" and substitute"Mr. Camp "8818Strike "ask" and substitute"take."8819Strike, "and" and substitute "an."927Insert"they will"between the words"and" and "be."Volume 29710Strike"potion" and substitute"portion."10023Strike"31st" and substitute"13th."10024Put a semicolon after "then."10223Strike"fired"and substitute"told."10520Strike"so charged"and substitute"in charge."10922Insert"and" after the word"inconsistent."12012Strike "that" and substitute "what "1279Strike"the" before"judges" and insert in lieu thereof"that trial"so that part of line 9 after the comma will read"I didn't recallthat trial judgesusually."12819Strike"1930"and substitute"1935."-12913Strike"Mr " and substitute"Judge."1354Strike"and" and substitute "in "13513Insert"Mr. lthetts"after the word"permit."13514Substitute"incidents"for "incidences."13516Strike"don't," the firstword in theline, and strike the words"the %vitness"following the word"think," so that the first partof said line will read "think the witness."13517Strike "I think"the first two voids in the line.13710Strike "league" and substitute "legal "13713Strike "to" and substitute"an," and in the same line strike "argue"and substitute"argument on "1394Put aperiod after"situation," and capitalize"s" in the word "so."1396Put acomma after "summation."1399Strike the word"liars" and substitute "lies."1408Strike"facts," the first word in the line.1416Put a period afterthe word "situation"and capitalize the "p-in the word"particularly."14612Strike the word "discharge"and substitute "discourage."1474Strike "not" and substitute"that."15224Strike"immediate"and substitute"intermediate." 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDPageLine15724Strike the words "any, the showing of" following the first wordin the line, and strike the words "doesn't make"so that saidline, as corrected, will read : "shows any materiality in."1589Strike "of," the last word in theline,and substitute "on."15810After "Mr. Camp" insert "is concerned."15813Strike "produce" and substitute propose."15814Strike "to," change the word "preliminaries" to "preliminary,"and insert the word "to" after it.15913Strike "certainly," the first word in the line.1618Strike the words -"litigation of" and insert in lieu thereof "miti-gation or" and in the same line strike the words "acts"and sub-stitute "action," so that saidlineas corrected will read : "affordany mitigation or extenuation of any action which."1619Strike "has" and substitute "is" and in same line insert "have"after "to" and change the "take" to "taken," so that thatpart of the line will read : "Camp is alleged to have taken."16114Strike "what" and substitute "so that."16312Strike the last three words in the line and substitute "don't knowhow even if Wilson."16314Strike "how," the first word in the line.1647Strike "in" and substitute "or."17215Strike "knees" and substitute "chest."17216Strike "table" and substitute "bench."17219Strike "table" and substitute "bench."17611Strike "there" and substitute "then."1832Strike the words "on it."1862Strike "didn't" and substitute "did."1876Strike "well" and the comma after "well" and substitute "we will."2002Strike "form" and substitute "forum."2007Strike "use" and substitute "see."20019Strike "committed" and substitute "submitted."20813Strike "he felt."20815Strike "asking" and "recite" and substitute "asked" and "cite."2193Strike "by."Volume 823914Strike the entire line.24024Strike "restrained" and substitute "constrained."2417Strike "from his eye."2537Strike "a hold" and substitute "hold."2935Strike "what" and substitute "that."2957Strike "will be" and substitute "is."30010Strike "was" and substitute "as."31716Strike the words "I will permit the witness to."31717Strike the word "testify."3327Strike "and."3328Insert the word "that" after "understand" and the word "was"after "Tell," so that as corrected that part of the line will read"I didn't understand that Mr. Tell was questioning it." JOHN L. CAMPVolume 4115PageLine36520Strike "trying" and substitute "inclined."3669Put a comma after "constitute," and strike "the matters."36610Strike "matters" and substitute "matter."36611Strike "a" and substitute "as," strike "one" the last word inline, and put a period after "provocative."3713Insert "not" after "has."37116Strike "court" and substitute "the judge."39715Strike "that" and substitute "my."4022Strike "the" and insert the word "testimony" after the word"opinion."40324Strike "that," the fourth word in the line.41323Strike "for" and insert "by."43022Strike "to" and substitute "for."43123After the word "courts" insert "and their hearings."43124Insert "a" after the word "in."Volume 544313Strike "up to" and substitute "at."45116Put a period after the "to," the last word in the line.45117Strike "at least."4651Strike "Williams" and substitute "Gwilliam."4656Strike "Williams" and substitute "Gwilliam."46513Strike "Williams" and substitute "Gwilliam."46515Strike "Williams" and substitute "Gwilliam."46517Strike "Williams" and substitute "Gwilliam."46522Strike "Williams" and substitute "Gwilliam."47111Strike "Williams" and substitute "Gwilliam."4725Strike "Williams" and substitute "Gwilliam."4728Strike "Williams" and substitute "Gwilliam."49012Strike "Judge" and substitute "Trial Examiner."4956Strike "or."Volume 65278Strike "in" andsubstitute "with."5298Strike ^ opposed" and substitute "disposed" and in same line strike"objecting" and substitute "object."52919Strike "formal"and substitute"form of."53212Strike "we."5491Strike "in" and substitute "and."5528Strike "for" and substitute "or."55220Strike "I have-."5536Insert "the" after the word "or."58122Strike "that" and substitute "of."5833Strike "hear" and substitute "have."58316Strike "to" and substitute "in."58317Insert "a" after "of," the last word in the line.58318Strike "Courts" and substitute "court."58322Insert "to" after "has," and strike the word "exercised" and sub-stitute "exercise."58323Strike "the," the first word in the line. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDPageLine58710Strike "wanted to" and insert "had" and in the same line strike"interview" and substitute "interviewed."59316Strike "sixth" and substitute "six."59318Strike "not."60325Strike "beside" and substitute "The side."6042Strike "on."6081Strike "467" and substitute "648."61819Strike "parents of the" and substitute "parent."63724Strike "in" and substitute "at the."64423Strike "substance" and substitute "substantive" and in the sameline strike the period after "case" and substitute a comma.64425Strike the period after "Respondent" and substitute a comma.64813Strike "has been entered" and substitute "is pending."65011Insert "going" after "was."65113Strike "your" and substitute "the."65120Strike "and."Volume 765412Strike "the," the first word in the line.65414Strike "has" and substitute "had."65513Strike "where," the first word in the line, and substitute "that":in the same line strike "a" and substitute "such," and strike"testified" and substitute "testify."66221Insert "which" after the word "made."6648Strike "bar" and substitute "box."ARCADE MANUFACTURING DIvIsioN OF ROCKWELL MANUFACTURINGCOMPANYandDISTRICT No. 101, INTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONER.Case No. 13-RC-1897. September 10,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herman J. DeKoven, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston andReynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.96 NLRB No. 8.